Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 1 of 58

To: Hon. Judge Paul G. Gardpehe

40 Foley Square, New York, NY 10007

From: Brandon Green Reg. No 56400054

Petitioner/ Defendant, Pro Se

Date: 8/6/2021

Case: 1:16-cr-00281

 

MIR. GREEN’S REQUEST FOR A CERTIFICATE GF APPEALIBILITY

 

Defendant Green is requesting a certificate of appealability to appeal Judge Gardephe’s denial of
his recusal motion (See Dkt. Entry 1024).

 

Respectfully submitted,

Brandon Green #56400054

Petitioner/Defendant, Pro Se
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 2 of 58

To: Hon. Judge Paul G. Gardephe

40 Foley Square, New York NY 10007

From: Brandon Green

Petitioner/Defendant

 

Dist. Ct. Case No. 16 Cr. 281,

App. Ct. Case No. (Unknown/Unassigned)

AFFIDAVIT OF FACTS IN SUPPORT OF MANDAMUS

PETITION; AND, EMERGENCY STAY REQUEST

1. Introduction

|, Brandon Green, PRO SE, the PETITIONER / DEFENDANT in the above-listed Cause, Under
Penalty of Perjury, DO HEREBY SWEAR to the following information to support the "Emergency Stay
Request", and “Mandamus Petition" filed herewith:

ll. Preliminary Statement

Mr. Green is - and has been for nearly the last five (5) years - in a fight for his life and liberty;
which have been "wrongfully" taken from him. The fight has not been easy, either; and it definitely has
not been fair. Moreover, there has been a "complete breakdown" of the adversarial process in this
case: Everyone who had a right, duty, and/or obligation to protect and/or defend Mr. Green's
Constitutional rights, and the rights of our nations citizens, failed/neglected to do so here. This includes
Federal and State Officer(s) and Agent(s) (to include Prosecutors), Federal Court(s)/Judge(s), and even
Mr. Green's own Attorney(s) (both paid and appointed). These egregious violations of Mr. Green's rights
have taken place at the hands of the same individuals who we entrust to protect and defend those same
most basic and fundamental of rights. The entire criminal justice system has once again systemically
wrongfully convicted another African American minority male U.S. Citizen. Now, the only hope Mr.
Green has of vindicating these egregious violations of his most basic of rights is for the Second Circuit -
and/or U.S. Supreme - Court to intervene. Mr. Green's current sentencing date is scheduled for June 17,
2021, however, Mr. Green should not be sentenced to anything here in the first place because his

Page 1 of 36
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 3 of 58

convictions were obtained in direct violation of the U.S. Constitution; and the Judge refused to address
these constitutional concerns, after engaging in dilatory tactics , to some success , along with Mr.
Green's previous attorney(s) and the Government, to discourage and moreover prevent Mr. Green from
being provided a meaningful opportunity to be heard with respect to his [AC and other post-conviction
claims relating to his wrongful conviction(s). Furthermore, the District Court Judge assigned to this Case,
the Honorable Paul G. Gardephe (hereafter the "Judge"), "refuses" to recuse himself; and Mr. Green's
current sentencing date is scheduled for June 17, 2021. This leaves Mr. Green only about one (1) week
to seek review of the Judge's refusal to recuse. This Is NOT much time. Therefore, Mr. Green filed the
accompanying "Emergency Stay Request", to seek an immediate Order Staying the District Court
proceedings pending the Appellate Court's review of the accompanying meritorious Mandamus Petition.
However, due to the limited time frame for which Mr. Green has to prepare these pleadings (i.e., the
"Emergency Stay Request" and “Mandamus Petition"}, he must now, more than ever, be as brief as
possible: time is of the essence. Accordingly, Mr. Green will limit this Affidavit to the most essential of
facts deemed necessary for an adequate understanding of the issues presented here: which is, primarily,
whether the Judge abused his discretion by refusing to recuse himself, and allow for the appointment of
another judge to hear the proceedings. Unfortunately, this is much easier said than done, especially
considering the unusual circumstances of this Case, coupled with the seemingly innumerable amount of
violations of rights that occurred at the hands of so many people.

lil. A Note About the Unusual Circumstances of This Case

Those responsible for the dispensation of justice are regular human beings, prone to act as
humans do. Moreover, albeit that these individuals are limited in their power by constraints imposed
via the Constitution, such Constitutional - and other similar legal - constraints are meaningless absent an
impartial tribunal willing to hold those responsible accountable. A fortiori, there can be absolutely no
justice when the courts are directly involved in the violations of an individual's rights; and / ar, when the
entire system fails i.e., when there is a complete breakdown in the healthy administration of justice.
Such an example would be when everyone, the Courts, the Prosecution, and even the defense
attorney(s), all fail to perform their respective duties within the bounds of the law—and that is exactly
what took place here, and Mr. Green can prove this. That is what makes this case so unusual.

There is a whole lot going on in this case. There's been a complete breakdown in the adversarial
system. Needless to say, this is a very unusual case; which is something that Mr. Green feels he needs
to make known to the Second Circuit (and anyone else reading this). Moreover, Mr. Green hopes that
by explaining this, that the Second Circuit will be in a better position to understand the issues being
presented, as well as what is the appropriate relief to grant him here,

The first thing that Mr. Green would like to point out is that although this Affidavit of Facts is
primarily being filed in support of a Mandamus Petition to review a District Court Judges refusal to
recuse, it mentions a tot more people than just the District Court Judge, and also discusses several other
issues (e.g., prosecutorial misconduct, and ineffective assistance of counsel). Moreover, this is because -
as Mr. Green just previously stated - there has been a complete breakdown in the adversarial process
here. And this is something that Mr. Green can prove; if it has not already been made apparent to the

Page 2 of 36

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 4 of 58

Second Circuit through its own review of the record--which would not surprise Mr. Green, on account
that everyone else thus far who has looked at this Case has had the same basic responses, for example:
"Your case has a torrid procedural history and it is clear to me that you were not treated within the
bounds of the proper and lawful administration of justice". Quoting Statements Made to Mr. Green by
Isaac Wright, in and email dated: January 2, 2021 (Issac Wright is running for mayor of New York, has a
television show, and is famous for his own triumphs through the face of adversary in our Country’s
justice system); also, Babe Howell, a Law Professor and Columbia College University, in an email to Mr.
Green dated September 9, 2019, stated about this Case: "I'm somewhat familiar with this particular case
and have been reading some of the transcripts with GREAT CONCERN". Quoting Babe Howell, Law
Professor at Columbia University College.

With this in mind, however, Mr. Green would like to point out that all of these issues, with all of
these individuals, do one way or another tie into Mr. Green's issues and arguments surrounding the
Judge's refusal to recuse himself here: Everything is an example - made manifest - of that breakdown,
which has come about and moreover been allowed to take place due to, among other things, a bias,
partial, and prejudice tribunal.

Furthermore, there really is so many issues in this case, that Mr. Green does not have time to
list them all. This is something that has been made apparent to him throughout his attempts to draft
this Affidavit and accompanying pleadings. Instead, what Mr. Green has done is limit this information to
the more egregious and more clearer examples of the violations supporting the issues and arguments
raised in these pleadings; and to the most essential of facts deemed necessary for an adequate
understanding of the issues presented here. This makes this Affidavit something that this Court of
Appeals can effectively use.

Therefore, considering the unique circumstances of this most unusual case, Mr. Green asks that
those reading this Affidavit - and the accompanying documents - please be understanding of the
difficulties faced by him in drafting such: This has not been an easy task, especially in light of the
pressure placed on Mr. Green throughout all of this.

iV. A Note About the Docket

Also, before going any further, Mr. Green would like to briefly discuss the Docket for this Case.
The first thing Mr. Green would like to mention regarding this is that he knows that he has filed several
documents, and many of those same documents have been filed more than once. Moreover, this is
because Mr. Green has had to be extraordinarily diligent in his efforts to bring to light, address, and
remedy the violations of his rights that have taken place here; to include his having to take any and ali
measures necessary to ensure that his court submissions are accurately and timely filed in the Docket
for this case. Furthermore, when Mr. Green first began sending documents to the District Court, there
was issues with those documents not being filed; therefore, this prompted Mr. Green to have to do
things like, in addition to mailing the documents in himself, also have his family and loved ones mail
them and even also hand deliver them to the District Court. Hence there are multiple filings of the same
documents in the Docket here. However, please be sure to note that Mr. Green has had to file

Page 3 of 36

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 5 of 58

complaints with the Clerk of the District Court regarding his Court submissions not being accurately and
moreover timely filed; therefore, he feels that such diligence on his part is necessary here. (See Docket
No(s). 833, 928 (both written complaints by Mr. Green to the Clerk of the District Court regarding his
court submissions and more over the handling of the Docket for this case}.

Next, Mr. Green would like to point out that he is not the only person to have something to say
about the Docket for this Case, and the other defendants associated with the same; for instance, here is
a statement made by Inner City Pres (an online media outlet) about this:

"The sentencing on September 12, 2019 was not listed in PACER. Even figuring out the docket
number .. ., six filings in a row are sealed. The only way for the public to learn of this deal by the U.S.
Attorney was to show up in the courtroom. But a half dozen times so far, Inner City Press has been
ordered out of sentencings. And questions have not been answered."

Quoting Statements Made by Inner City Press, Online Media, on September 12, 2019 (regarding
the sentencing and a plea deal of one of the Government's many cooperating witnesses). And, it's not
just the Docket either, but all aspects dealing with the documentation of evidence and other case
information. Mr. Green's discovery was even sent to the wrong jail, and it's taken him nearly five (5)
years to receive much of his Case information (as the Second Circuit will read about more herein).

V. Some Relevant Facts and Background information

1. On and around February 26, 2021, the District Court filed Mr. Green's Affidavit(s) and Motion(s) to
Recuse, and other similar related pleadings and papers (hereafter "collectively" referred to as the
"Recusal Papers") seeking, inter alia, to recuse the Judge (see Docket No{s). 955, 956, 963, 965-67);

2. Mr. Green filed the Recusal Papers because he felt that the Judge was bias, prejudice, and moreover
partial against him; and that he would not receive a fair hearing before the Judge;

3. Mr. Green also sought recusal because the Judge violated - and continues to violate - his
Constitutional and Human Rights, as well as the Judicial Canons, in several respects;

4, An example of this was the Judges statements, actions, and behaviors that took place during a
telephonic / electronic conference held in this matter on January 5, 2021 (hereafter the "January 5
Conference"); where the Judge threatened to denv Mr, Green of his right te be heard, and then actually

deprived him of this, and other rights, by disconnecting the line during the conference while Mr. Green
was speaking;

Page 4 of 36
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 6 of 58

5. Moreover, just a couple of weeks prior to the January 5 Conference, the attorney, Steven Witzel, who
had recently been appointed as Shadow/Stand-by Counsel for Mr. Green, told Mr. Green that: "You
know, Paul (referring to the Judge) is not too fond of you (referring to Mr. Green) |;

G. This statement by Mr. Witzel was made during a telephone conference - that took place in or around
the second week of December, 2020 - between Mr. Green, and Mr, Witzel and his colleagues; and it was
the first time Mr. Green personally spoke to Mr. Witzel, and these other individuals (Mr. Witzel’s
colleagues) since Mr. Witzel's then recent appointment as Shadow/Stand-by Counsel;

7. Mr. Witzel was officially appointed/assigned to this Case - under the Criminal Justice Act {CJA) - on or
about December 20, 2020 (See Docket No. 912); moreover, he was appointed as Shadow/Stand-by
Counsel for Mr. Green, who was given Pro Se status on or about November 17, 2020;

8. Furthermore, Mr. Green had elected to proceed Pro Se after he had to have every attorney thus far
relieved from his case after, inter alia, he caught those attorneys in lies, and, moreover, discovered that
they were not performing their jobs effectively (in a Constitutional sense);

9. Before Mr. Green elected to proceed Pro Se, he had approximately four (4) different lawyers working
on his case (not all at the same time though); however, they all had to be relieved;

10. The first attorney Mr. Green had was Susan Walsh;

11. Mr. Green had Ms. Walsh relieved primarily because she appeared to be more concerned with
trying to help the Government convince Mr. Green to cooperate/testify against Latique Johnson (the
head of the indictment for this case); and this was not the direction that Mr. Green wanted to go with
this case. Specifically, Mr. Green maintained to Ms. Walsh, and every attorney after her, that he was
innocent, and moreover, had nothing to offer because he did not know these people (the other alleged
co-defendants) all that well;

12. Ms. Walsh responded by informing Mr. Green that the Government was not after him, and that it
was Mr. Johnson that they were after; and, instead of attacking the false charges / illegal prosecution,

 

1 According to the Judge, he and Mr. Witzel know each other; they "worked together in the U.S. Attorney's Office
many years ago." Quoting Statements made by Judge at a Telephonic/Electronic Conference held in this Matter on
December 8, 2020 (hereafter the "December 8 Conference"} (See December 8 Conference Transcript (hereafter
"Dec. § Conf. Tr."}, Pg. 2, Lines ("LL") 14-19.

Page 5 of 36

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 7 of 58

Ms. Walsh only appeared interested in helping the Government use their faise case against him as
leverage to try and get him to cooperate/testify against - primarily- Mr. Johnson;

43. Mr. Green could see that Ms. Walsh was not up for the challenge of defending, protecting, and
moreover vindicating his rights; so, Mr. Green moved the Court to have her relieved;

44. On or about December 20, 2017, Ms. Walsh was replaced by the attorneys, Eric R. Breslin, and
Melissa S. Geller, both from the Law Firm of Duane Morris (hereafter collectively referred to as "Trial
Counsel", unless otherwise referenced individually by their respective names);

45. Upon Trial Counsels appointment to this Case, Mr. Green informed them of everything he told Ms.
Walsh: Le., that he was innocent of all charges, the Government had fabricated a case against him, and,
moreover, that he did not have anything to offer, and moreover did not wish to cooperate/assist the
Government in any way;

16. Trial Counsels response was basically the same as Ms. Walsh: Trial Counsel informed Mr. Green that
it was not him that the Government was after, but Mr. Johnson, and, that he just happened to be
collateral damage in their witch-hunt for Mr. Johnson;

17. Moreover, Trial Counsel tried, without success, on several occasions to talk Mr. Green into
cooperating for the Government by testifying against, inter alias, Mr. Johnson; however, their efforts
were in vain;

18. Mr. Green continued to have problems with Trial Counsel throughout the course of their
assignment on this case; and this eventually led to him having to file complaints with, inter alios, the
District Court, and to eventually having Trial Counsel relieved from his case;

19. Furthermore, during the time of Trial Counsels assignment to this case, Mr. Green still was in the
process of learning - on his awn - about his rights (Constitutional and other}, and moreover, his
responsibilities with respect to those rights--needless to say, Mr. Green was still a bit naive when Trial
Counsel was first appointed: Mr. Green still actually kind of believed that his attorneys actually had his
best interest; thankfully, however, the veil has been completely removed from his eyes;

20. Mr. Green felt in his gut that something was wrong with Trial Counsel; he really knew deep down
inside that something was not right here, and his suspicions began to be confirmed as time went on, and

Page 6 of 36
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 8 of 58

he caught Trial Counsel in more and more lies-consequently, he - and his family - decided that it wouid
be in his best interest to hire another attorney for the purposes of sentencing and appeal, and,
moreover, to review, inter alia, what Trial Counsel had done thus far for Mr. Green {e.g., Trial Counsels
Rule 29/33 Post-Trial Submissions), and to help amend/supplement such to incorporate any and ail
meritorious issues that Mr. Green wanted and requested Trial Counsel to argue, but which was not done
by them, and or, was not done correctly;

21. An example of one of the many lies Trial Counsel told Mr. Green is that: "There is no such thing as a
Stay”, Quoting Tria! Counsels Statements to Mr. Green in email; moreover, this was in response to Mr.
Green asking Trial Counsel to move the District Court for a Stay in the proceedings so that Trial Counsel
could incorporate several meritorious arguments not raised by Trial Counsel in their Post-Trial
Submissions (Mr. Green can produce this email to the Second Circuit if needed);

22. Moreover, it was not just Trial Counsel that Mr. Green complained to about their failure to
incorporate his arguments; he also caused to be sent to the Judge several pleadings raising myriad
concerns from ineffective assistance of counsel (IAC), to prosecutorial/government misconduct and
similar malfeasance;

23. One of the first written submission sent to the Judge by Mr. Green discussing his grievances
regarding this case, and moreover Trial Counsels performance, was titled: “[Almended [D]eclaration In
Support of Rule 29, [and] 33 [MJotion", dated: 5-23-2019 (May 23, 2019) (hereafter the "Supplemental
Declaration");

24, The Supplemental Declaration was filed by Mr. Green in an attempt by him to bring to light some of
his many grievances and other similar concerns, in hopes that such could be addressed and moreover

remedied by the District Court;

25. Around this time {i.e., around the time of the filing of the Supplemental! Declaration) Mr. Green was
still naive to the true nature and extent of the violations of his rights that were taking piace in the
District Court; the veil had not yet been "completely" lifted from his eyes;

26. At this time, Mr. Green still felt that if he put the District Court on Notice of what was taking place -
i.e., that Trial Counsel was not performing their duties within the bounds of the Constitution, and, that
the Government had committed several crimes -, the Judge would do the right thing, and address and
remedy these grievances--ch how he was wrong; .

Page 7 of 36
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 9 of 58

27. Among his complaints, Mr. Green apprised the Judge - in the Supplemental Declaration - that his
Trial Counsel had, inter alia, failed to incorporate his arguments in their Post-Trial Submissions;

28. The thing was, Mr. Green had been informing Trial Counsel, since before, during, and after trial, that
he wanted them to go over with him their court filings, and moreover the arguments and issues raised
therein, prior to their submitting such to the court, so that Mr. Green could ensure that his input was
received, and all his meritorious issues and arguments were incorporated as necessary into such;
however, Trial Counsel failed and often refused to do so (proof of this via an email between Mr. Green
and Trial Counsel can be provided if needed) ;

29. Not only did Mr. Green inform the Judge, in the Supplemental Declaration, of Trial Counsel's failures
to incorporate his issues and arguments in their Post-Trial Submissions, but he also complained to the
Judge therein about Trial Counsels allowing the Government to use at trial against him alleged evidence
(purportedly some cocaine) and testimony (from the arresting officer), allegedly obtained from a traffic
stop that took place on August 3, 2010 (hereafter the "Traffic Stop"). See Supplemental Declaration, Pg.
6, Paragraph ("Para.") 2;

30. The Supplemental Declaration was filed by the District Court on June 18, 2019 (06/18/2019) (See
Docket No, 665);

31. During and around this time, Mr. Green continued to discover more and more failings of Trial
Counsel: and he began to encounter more and more resistance by Trial Counsel the more he requested
that Trial Counsel rectify their failings;

32. For example, Mr. Green was not satisfied with Trial Counsels draft/proposed Rule(s) 29 and 33
Motions (their Post-Trial Submissions), and he asked Trial Counsel to move the District Court to Stay the
proceedings, so that they could go over and correct the issues with their not including Mr. Green's
meritorious arguments in their Post-Trial Submissions; and, in response, Trial Counsel informed Mr.

Green that: "There is no such thing as a Stay", and, that "No one is giving you a Stay". Quoting
statements made to Mr. Green by Trial Counsel, via email(s} (Mr. Green can provide the Second Circuit
with these emails}; -

33. Needless to say, Mr. Green soon discovered that there in fact was such a thing as a Stay: See, i.e.,
Black's Law Dictionary, {5th Pocket Edition), defining the noun "Stay" as: 1. The postponement or halting
of a proceeding, judgment, or the like. 2. An order to suspend all or part of a judicial proceeding or a
judgment resulting from that proceeding. Quoting id. at Pg. 742;

Page 8 of 36
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 10 of 58

34, Moreover, Mr. Green requested Trial Counsel Stay the District Court proceedings because, for the

most part, he was not satisfied with Trial Counsel's Post-Trial Submissions, and he requested that they

meet with him, as he initially requested, to go over with him the issues and arguments that he wanted
raised therein; furthermore, Trial Counsel, at this time, was informing Mr. Green that the District Court
had set deadlines for them to file their Sentencing Submissions ({i.e., Pre-Sentence Memorandum, and

Objections to the Pre-Sentence Investigation Report (PSR) (filed by the Probation Department});

35. Therefore, Mr. Green asked Trial Counsel to move the District Court for a Stay of the proceedings so
that they could first address and remedy his aforementioned grievances regarding their Post-Trial
Submissions, before moving forward to address anything else (e.g., the Objections to the PSR); however,
as stated earlier, Trial Counsel lied to Mr. Green by telling him that there was no such thing as a stay,
and, that no one was giving Mr. Green a Stay;

36. It was becoming more and more clear to Mr. Green, as time went on, that Trial Counsel was and had
been untruthful to him regarding a whole lot more than just simply saying that there was no such thing
as a Stay; and, that no one was giving him one;

37. Trial Counsel refused to do as requested by Mr. Green, so, he and his family decided that it would
be in his best interest to have Trial Counsel relieved from further representing him in this matter; also,
they decided that it would be best to retain the services of another lawyer for him--so, that is what they

did;

38. To replace Trial Counsel, Mr. Green's family hired the attorney, Zoe Dolan, from California; and she
submitted a "Proposed Substitution of Counsel" request to the District Court in this matter on or about
july 23, 2019 (See Docket No. 693, filed, 07/23/2019, re: Proposed Substitution of Counsel letter
addressed to Judge Gardephe, from attorney Zoe Dolan);

39, Around this same time, Mr. Green caused to be sent to the District Court Judge several filings
regarding his complaints with respect to Trial Counsels performance, and moreover, making clear his
desire to ensure that these issues are addressed (see Docket No. 696, filed 07/24/2019, letter to Judge
from Mr. Green; and, Docket No(s). 699, 701, Pro Se Motion for Stay and Continuance, submitted by Mr.
Green, both filed, 07/24/2019);

40. On or about July 25, 2019, the District Court held a Substitution of Counsel hearing (hereafter the
"July 25 Substitution Hearing"), and Granted Mr. Green's request that attorney Zoe Dolan replace
attorney(s) Eric Breslin, and Melissa Geller, as counsel in this matter (see Docket No. 705, entered:
07/25/2019);

Page 9 of 36

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 11 of 58

Al, Moreover, at the July 25 Substitution Hearing, the Judge tried to talk Mr. Green out of (discourage
him from) replacing Trial Counsel with Ms. Dolan; and, the Judge even went so far as to state:

THE COURT: .... | will say that I think Mr. Breslin and Ms. Geller performed ADMIRABLY
throughout their ENTIRE REPRESENTATION of Mr. Green, both in terms of their IN-COURT
PERFORMANCE as well as their WRITTEN MATERIALS. SO, | THINK THAT MR. GREEN-HAS BEEN THE
BENEFICIARY OF EXCELLENT REPRESENTATION UP TO NOW.

Transcript of July 25 Substitution Hearing, Pg(s). 5-6 (Emphasis Added);

42. Approximately three (3) months after receiving and filing the Supplemental Declaration, and about
two (2) months after receiving and filing Mr. Green's other Pro Se submissions (e.g., Motion for Stay and
Continuance, and letter to Judge), the Judge issued a Memorandum Opinion and Order regarding his -
ruling on the Post-Trial Submissions of Mr. Green's Trial Counsel, inter alios. See United States v. Green,
et al., 2019 U.S. Dist. LEXIS 160088 (S.D.N.Y. 2019) (Decided September 16, 2019, and filed September
17, 2019); ‘

43, The only effort made by the District Court Judge to address the aforementioned Pro Se filing(s) was
a brief statement made by the Judge, in a footnote, in the Memorandum Opinion; to-wit: "In addition to
the papers filed by ... counsel, ... [Mr.] Green ... made [a] [P]ro [S]e submission{] supporting the[] Rule 29
and 33 [Motions (see Green Am. Decl. (Dkt. No, 665))... .The Court has considered the[] [P]ro [S]e
filing{] - much of which echo arguments about witness credibility made by Defendant[']s{] counsel - and
concludes that they are without merit.” Quoting and Paraphrasing Judge's Memorandum Opinion and
Order, Footnote 3 (Ellipses and Interpolation Added}; ,

44. inthe Memorandum Opinion, the Judge neglects to mention at all Mr. Green's other arguments
raised in, among other documents, the Supplemental Declaration, relating to IAC and prosecutorial /
‘government misconduct;

45, Moreover, in the Memorandum Opinion, the Judge completely failed to address / ignored all of Mr.
Green's other Pro Se submissions, and moreover, the issues and arguments addressed therein {i.e., the
Motion for Stay / Continuance, and letters to the Judge submitted by Mr. Green, See Docket No(s). 696,
699, 701){filed on or about 07/24/2019);

Page 10 of 36

 

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 12 of 58

46. Furthermore, in another footnote in the Memorandum Opinion, the Judge states regarding Trial
Counsels Post-Trial Submissions, that: "Green says nothing in his brief about the evidence concerning his
involvement in heroin trafficking". Quoting footnote 38, Memorandum Opinion. However, Mr. Green
submits that he himself did challenge such in his Pro Se submissions, and, that the Judge's statements
here actually give credence to his complaints that Trial Counsel failed to meet with him, and incorporate
his issues and arguments in their written submissions (had they met with him prior to filing their Post-
Trial Submissions, Mr. Green would have made sure that they argued, inter alia, against the evidence
regarding the alleged heroin trafficking, and his alleged involvement in such);

47. Prior to, during, and after the Judge issued the Memorandum Opinion, Mr. Green had informed Ms.
Dolan of his issues relating to IAC, and Government misconduct, among other things, that he wanted
raised before the District Court either in a post-trial Rule 29 and 33 motion, or by whatever means
necessary; moreover, Mr. Green submits that he vehemently maintained to Ms. Dolan that he wanted
these issues brought to the District Court's attention prior to sentencing;

48, Inresponse to these requests, which were made in person, in writing, and over the phone, Ms.
Dolan informed Mr. Green that his issues relating to ineffective assistance of counsel against Trial
Counsel, and, his issues regarding Government misconduct, were all best suited for a 2255, nota Rule 29
and 33 Motion (Ms. Dolan stated this to Mr. Green in several emails, which he can produce to the
Second Circuit if needed};

49. Neediess to say, Mr. Green later discovered that this advice from Ms. Dolan was incorrect, and that
his issues relating to, inter alia, AC and Government misconduct could, and in this Case should, be
raised before the District Court and addressed before sentencing. See United States v. Brown, 623 F. 3d
104 (2d Cir. 2010);

50. What Mr. Green ended up doing, after he realized that Ms. Dolan was not going to raise the issues
and arguments that he wanted, was submitting these arguments himself to the District Court in a Pro Se
Sentencing Submission that he wrote;

51, The Pro Se Sentencing Memorandum was received by the District Court on or about October 30,
2019, a day before Mr. Green's then scheduled sentencing; and it was filed on or about October 30,
2019 (see Docket No. 760) (hereafter the "Sentencing Submission");

52. On October 31, 2019, at the Sentencing Hearing, the Judge stated, regarding its receipt of the
Sentencing Memorandum, that:

Page 11 of 36

i
i
i
E

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 13 of 58

THE COURT: Good afternoon. This matter was on my calendar for the purposes of sentencing.
Yesterday afternoon | received al] ... letter from Mr. Green in which he raises a wide variety of legal and
factual complaints about his trial and his lawyer's performance at that trial]. These arguments ARE
DIFFERENT from arguments that were made in Mr. Green's first set of pretrial motions. They are also.
different than arguments that Ms. Dolan made ina second series of post-trial motions. Based on that
fact, | adjourned the sentencing.

Transcript of October 31 Sentencing Hearing (hereafter “Oct. 31 Sent. Tr.") Pg, 2, LL 9-19 (Emphasis
Added};

‘53. Contrary to the Judge's contentions, the claims raised by Mr. Green in the Sentencing Memorandum
were not all that entirely different from his claims raised in previous court submissions; in fact, many of
these same claims raised in the Sentencing Memorandum were raised by Mr. Green in his Supplemental
Declaration filed several months earlier;

54, Moreover, the only real difference between the claims raised in Mr. Green's Sentencing
Memorandum, versus those raised in earlier submissions, is that the Sentencing Memorandum claims
were articulated better--other than that, they were essentially the same claims / issues;

55. At the Sentencing Hearing the Judge had Ms. Dolan question Mr. Green nearly fifteen (15) times as
to whether he wished to pursue forward with filing his Sentencing Memorandum, and being heard on
the IAC and other claims raised therein;

56. Each and every time, Ms. Dolan unequivocally informed the Judge that Mr. Green was adamant
about his request to be heard on those claims. See, e.g., Oct. 31 Sent. Tr. Pg.__, LL 6-7 (where Ms.
Dolan informed the Judge regarding Mr. Green's desire to pursue his Sentencing Memorandum claims
that she "consulted with Mr. Green, and he affirms that he wished to press those issues."};

57, Furthermore, it appears from review of the Judge's statements, at the October 31 Sentencing
Hearing, that the Judge felt that with all that had transpired in Mr. Green's Case up to that point, i.e.,
with Mr. Green raising arguments of ineffective assistance of counsel, and having said counsel removed
from his Case - the Judge had to treat Mr. Green's Pro Se Sentencing Memorandum as a Rule 29 and
Rule 33 Motion, arguing ineffective assistance of counsel, among other arguments;

58. Infact, at the Sentencing Hearing, the Judge stated, in regard to the Sentencing Memorandum, that:

Page 12 of 36

i
i
|
|
i

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 14 of 58

THE COURT: ... So, my concern is that | now have a Rule 29 and a Rule 33 motion pending before
me, A defendant has already raised claims of imeffective assistance of counsel, because there's been a
change of counsel. Ms. Dolan has come in to represent Mr. Green in place of Mr. Breslin and Ms. Geller,
who represented him at trial. So, it is unusual, the situation we find ourselves in. | haven't researched
the matter, but my gut instinct is that it would BEHOOVE ME TO EXPLORE THE CLAIMS OF INEFFECTIVE
ASSISTANCE NOW, given that THEY'RE ALREADY BEFORE ME...

Oct. 31 Sent. Tr. Pg. 9, LL 5-15 (Emphasis Added); and, similarly, a few pages later the Judge states:

THE COURT: This is an unusual situation. | haven't encountered it before. Generally speaking,
the defendant is represented by the same lawyer at sentencing that represented him at trial.
Oftentimes that lawyer continues through appeal, but the point is we are in an unusual setting because
Mr. Green terminated the services of his trial counsel, brought someone else in for sentencing purposes,
and so the issue of ineffective assistance IS TEED UP NOW. To me it seems that the appropriate thing for
me to do, rather than having to come back to me as a 2255, is to hold a hearing now on these
allegations of ineffective assistance and make a ruling on those issues now.

id, at Pg. 12, LL 12-23 (Emphasis Added).

59, After the October 31, 2019 Sentencing Hearing, for approximately one (1) year, Mr. Green and Ms.
Dolan both wrote the Judge on numerous occasions, informing him of Mr. Green's affirmative desire to
be heard regarding his post-conviction sentencing memorandum claims, and of his desire to proceed pro
se with respect to the same. (See, €.g., Docket No(s). 767, 774, 775, 777, 782, 852, 883 {letters from
both Mr. Green and Ms. Dolan to the Judge, stating these things)};

60. Finally, after a little over one year after the October 31, 2019 Sentencing Hearing, on November 17,
2020, the District Court held a conference in this matter; the purpose of which the Judge stated:

THE COURT: ...... Turning now to the purpose of today's conference, the purpose is to resolve
issues surrounding defendant Brandon Green's representation in connection with post-trial matters, and
sentencing.

November 17, 2020 Conference Transcript (hereafter "Nov. 17 Conf. Tr.") Pg. 3, LL 22-25;

Page 13 of 36

 

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 15 of 58

61. Present on the November 17 telephonic conference was Mr. Green, Ms. Dolan, and the
Government;

62. After some discussion between Ms. Dolan, Mr, Green, and the District Court, the Judge granted Mr.
Green's request to have Ms. Dolan relieved from further representing him in this matter;

63. The Judge went on to discuss with Mr. Green his choices regarding representation; i.e., that he
could have the Court appoint him counsel under the Criminal Justice Act (CJA), and, that he also had a
right to represent himself (proceed Pro Se);

64. For the most part, the Judge strongly cautioned Mr. Green on the dangers of self-representation,
stating, inter alia, that:

THE COURT: .......| do not recommend that you try to represent yourself pro se going forward. |
STRONGLY URGE YOU DO NOT DO THAT. You face a very lengthy sentence here... .

Nov. 17 Conf. Tr. Pg, 14, LL 13-15 (Emphasis Added); and:

“What I'm trying to emphasize to you, and let me just say it again, is you're peril here. You
face an enormous sentence, and your lawyer is your advocate ..., And do you have a right to proceed
pro se? Yes. But it would be reckless to do that in your circumstances, given the jeopardy you are in.”

Id. at Pg. 20, LL 6-12.

65. The Judge and Mr. Green went back and forth on the issue of appointing an attorney under the CJA
to assist Mr. Green, or deciding whether Mr. Green would proceed Pro Se. See Nov. 17 Conf. Tr. Pgs}
20-43);

66. Inthe end, Mr. Green stated that he would like to proceed Pro Se, with the assistance of Co-
Counsel; and that is what the District Court did:

Page 14 of 36

 

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 16 of 58

THE COURT: ... So we will proceed with having counsel appointed to represent Mr. Green. lt will
be a hybrid representation in the sense that Mr. Green will make the arguments that he wants to make,
but he will do so with the advice and counsel of the lawyer who is going to be appointed to represent
him.

Nov. 17 Conf. Tr. Pg. 43, LL 5-10;
67. The Judge then went on to state, inter alia, that:

THE COURT: ...| would ask the government to arrange for CJA counsel to be appointed for Mr.
Green, and once that is done, | will schedule another conference so that | can discuss with Mr. Green
and his new lawyer how they wish to proceed. ....

id. at LL 17-20;

68. Mr. Green and the Judge then discuss some concerns that Mr. Green has been having with respect
to his not receiving necessary case documents, to include his Client File from Triaf Counsel and Mr.
Green informs the Judge that he feels as though he is being forced into prematurely addressing his post-
conviction IAC and other claims, and that he moreover is intentionally not being given the information /
documents that he has and continues to request from, inter alios, the District Court, the Government,
and Mr. Green's previous attorneys;

69. in response to this the Judge states, inter alia, that:

THE COURT: ...So you will not be sentenced. There is a stay in effect with respect to your
sentencing. We will be moving forward on other fronts, however, as | indicated. You have raised claims
of ineffective assistance of counsel against Mr. Breslin, Ms. Geller, and Ms. Dolan, and we will be
proceeding on your claims. You will be asked to sign an affidavit, in which you waive the attorney-client
privilege for purposes of your ineffective assistance of counsel claims against your former lawyers; so we
will be moving forward on that.

Id, at Pg. 46, LL 7-16;

Page 15 of 36

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 17 of 58

70. After the November 17 Conference, the Judge entered an Order in the Docket (Docket No. 906,
entered: 11/17/2020), stating, inter alia, that a status conference would be held in this matter on
December 1, 2020;

71. Just a couple of days after the November 17, 2020 Conference, and moreover before CJA was
Officially appointed to Mr. Green's Case as discussed by the Judge, supra, the Judge issued an Order
dispositive of Mr. Green's |AC and other post-conviction claims; moreover, this Order, Docket No. 907,
entered November 19, 2020 (hereafter the "Nov. 19 Order"), stated that:

“ District courts have the discretion to consider ineffective assistance of counsel claims prior to
the entry of judgment. Accordingly, in order to proceed with his ineffective assistance of counsel claims,
Defendant Green must execute the accompanying "Attorney-Client Privilege Waiver (Informed
Consent)" form. Defendant Green is also directed to set forth his allegations concerning Breslin, Geller,
and Dolan's advice and conduct in the form of an affidavit. BOTH THE WAIVER FORM and THE
AFFIDAVIT MUST BE SUBMITTED to this Court NO LATER THAN DECEMBER 9, 2020.”

Paraphrasing Nov. 19 Order (Docket No. 907) (Emphasis Added);

72. About one (1) week after the November 17 Conference, the Judge Ordered that the status
conference previously scheduled for December 1, 2020, be adjourned to December 8, 2020 (see Docket
Entry 910, entered: 11/23/2020),

73. Afew weeks after the Judge issues the Nov. 19 Order, Mr. Green sent the Judge a letter, dated
December 4, 2020 (hereafter the "Dec. 4 Letter"); ,

74, Inthe Dec. 4 Letter, titled: "Request for Additional Time to Submit Affidavit", Mr. Green informed
the Judge that he still had not received the judge's Nov. 19 Order, nor the accompanying Attorney-Client
Privilege Waiver Form (hereafter the "Waiver Form");

75. Moreover, in the Dec. 4 Letter, Mr. Green updated the Judge on the status of the Affidavit of Facts
supporting his post-conviction |AC and other claims; specifically, Mr. Green stated therein that:

“As it relates to the Affidavit, !'d like for this Court to be aware that the facts that | am required
to submit therein span the course of several years (nearly 4 years) and deals with several attorneys who

Page 16 of 36

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 18 of 58

have worked on this case. it has and will take some time for me to adequately research the facts to
submit in this Affidavit.”

Quoting Dec. 4 Letter;
76. Mr. Green then went on to state therein that:

“Therefore, in order to ensure that | am given an adequate opportunity to be heard, |
respectfully request this Court provide me with additional time to complete and [sjubmit the Affidavit
and Attorney-Client Privilege Waiver form. Also, I'd like to point out to this Court that the Court recently
issued me a STAY, and I'm not sure if this applies to the Affidavit[(s)] here. Clarification on this issue
would be appreciated.”

Quoting Id. (Emphasis and Interpolation Added);

77. The Dec. 4 Letter was sent to the District Court certified mai! on or about December 4, 2020;
therefore, Mr. Green has proof that the District Court received this letter;

78. On December 8, 2020, the District Court held a conference (hereafter the "December 8
Conference") in this matter; to follow up on its previous conference held a few weeks prior (the
November 17 Conference);

79. it was at the December 8 Conference that Mr. Green was finally appointed CJA Counsel (see Docket
No. 912), to assist him with, inter alia, bringing to light and addressing his post-conviction IAC and other
claims, and with ensuring that he gets access to the documentation and other similar related case
information that he needs, and for the most part, was never previously given;

80. Prior to the December 8 Conference, Mr. Green and Mr. Witzel had never spoken or met, see Dec. 8
Conf. Tr. Pg. 2, LL 20-22; Mr. Witzel was on CJA duty that day, see Id. at LL 9-10, and so that's who was
appainted to assist Mr. Green;

81. When the conference first started, the Judge began by informing every one of his prior relationship
with Mr. Witzel, see Id. at LL 14-19;

Page 17 of 36

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 19 of 58

821. The Judge then went on to explain to Mr. Witzel broadly the events that had transpired in Mr.
Green's Case, that thought them to where they were in the proceedings;

83. The Judge began by briefly discussing the background of Mr. Green's Case; stating that: he was
convicted of several offenses following trial, see Id. at Pg. 3 LL 5-11; that around the time of his trial he
began making complaints about his Trial Counsel (Mr. Breslin and Ms. Geller}, stating that they were
ineffective, and asking that they be relieved from further representation of him, see Id. at LL 12-16; and,
that Ms. Dolan was appointed to replace Trial Counsel, but subsequently was relieved - on November
17, 2020 - upon her request to be discharged following complaints by Mr. Green regarding the
effectiveness of her representation, see Id. at LL 17-20;

84. The Judge then went on to discuss with Mr. Witzel what had transpired at the November 17
Conference, when Ms. Dolan was relieved as Counse} on this Case; specifically, the Judge stated that:

THE COURT: ....... At the November 17 conference, | urged Mr. Green to not proceed entirely
prose. | counseled him that he was in great jeopardy [...] and | advised him that, in my opinion, he
would be well advised to have a lawyer present to assist him in bringing the ineffective assistance of
counsel claims that he wishes to raise as well [...] .

id, at Pg(s). 3-4 (Interpolation and Ellipsis Added);

85. The Judge next informed Mr. Witzel of the many filings that he received from Mr. Green regarding
his complaints about not receiving necessary case documents and similar related information; and the
Judge informed Mr. Witzel that they discussed this, to some extent, at the November 17 Conference;
see Id, at Pg. 4, LL 4-10; .

86. The Judge then stated to Mr. Witzel that:

“But suffice it to say that Mr. Green has many concerns, and he would be well advised to consult
with an attorney about his concerns regarding prior counsel, his concerns about documents that he
wants access to, as well as other matters. | should also tell you, Mr. Witzel, that | have issued an order
directing Mr. Green to complete an affidavit and waiver with respect to his prior lawyers. Bo}

Id. at LL 14-21;

Page 18 of 36

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 20 of 58

87. The Judge continued by stating:

“ f.J. As you are aware, when someone brings allegations of ineffective assistance of counsel, it is
necessary for the Court to hear from the lawyers who allegedly provided ineffective assistance of
counsel. In order for them to ethically disclose attorney-client privileges, they require a waiver from Mr.
Green. So, | told him this at the November 17 Conference. | tald him he would need to submit an
affidavit and waiver in order to do his ineffective assistance of counsel claims, and | set a deadline for
him to do that of Dec[.} 9.”

id. at Pg(s) 4-5 (Interpolation and Ellipsis Added};

88. The Judge did not say that he waited until a few days after the November 17 Conference to actually
issue the Order directing Mr. Green to complete the Waiver Form and Affidavit detailing his claims
against his previous attorneys; and setting the deadline of December 9, 2020, for him to do so;

89, The Judge then asks Mr. Witzel: "What is your plan for consulting with Mr. Green? Do you have a
plan yet? See Id. at Pg. 5, LL 6-7;

90. Mr. Witzel’s response was:

MR. WITZEL: No, | don’t have a plan yet, your Honor. But I've been looking through the docket.
| was waiting to bet appointed, and after that | would figure out the time to speak to Mr. Green and
work through these issues and see what assistance | could provide him. Whether he would like me to be
in the role as the assistant to him, a shadow counsel, or if he would like us to take a more direct role.
But all to be discussed with Mr. Green after | get appointed.

Id. Pg. 5, LL 8-15;
91, After hearing this, the Judge went on to state, inter alia, that:

THE COURT: Okay. It doesn't seem like we can accomplish much until Mr. Witzel has had an
opportunity to speak with Mr. Green. Bu}.

Page 19 of 36

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 21 of 58

id, at LL 22-24;

92, After some discussion between, inter alios, the Judge and the District Court Clerk / Deputy Clerk,
about the scheduling of the next conference in this matter, the Judge asked if there was "[a}]nything else
anyone wants to say?” Id, at Pg. 7, LL 15; to which Mr. Green responded by stating that he wished to
"address the Courts." Id at LL 20-21;

93. For the most part, Mr. Green apprised the District Court of some of his concerns regarding his
difficulties with obtaining necessary Case file(s} and other similar related information, which, as Mr.
Green explained to the District Court, he had sought, to no avail, from everyone from his previous
attorneys, to the Government, to even the District Court itself, See Id. at Pg(s). 7-8;

94. For example, Mr. Green apprised the Judge that:

“+ have several e-mails with myself and Ms. Dolan going back and forth, [...] where ['m practically
begging Mrs. Dolan to provide me with the 3500 materials and other relevant information pertaining to
me and this case. In all of Mrs. Dolan's responses, she states that she does not have this information,
neither was this information In my case files when Mr. Breslin and Ms. Geller handed it over to her.”

id. at Pg. 8, LL 12-18 (Interpolation and Ellipsis Added);

95. Ms. Dolan was just, about three (3) weeks earlier, relieved from further representing Mr. Green in
this matter; and not long thereafter, after Mr. Witzel was appointed to assist Mr. Green, and moreover
to replace her, she wrote a letter informing Mr. Witzel that the USB Flash-Drive sent to her by Mr.
Breslin and Ms. Geller contained readable data, was broken, and or otherwise corrupt--and this was the
Flash Drive that was supposed to contain, inter alia, Mr. Breslin's and Ms. Geller's Client File and other
relevant case information for Mr. Green and this Case (Mr. Green can provide this letter to the Court of
Appeals if necessary}; ,

96. Trial Counsel, Mr. Breslin, later wrote a letter to the judge, dated February 16, 2021, stating, inter
alia, that: "Upon our removal from the case, we sent a flash drive to Ms. Dolan containing[,] among
other things, the 3500 materials, discovery, transcripts from the trial and the pre-trial suppression
hearing. Ms. Dolan NEVER advised that she could not access the documents." Quoting Letter from Mr.
Breslin to the District Court, dated February 16, 2021 (hereafter "Mr. Breslin's Feb. 16 Letter") (Mr.
Green can provide a copy of this letter to the Court of Appeals if necessary, however, if this Court needs,
it should be uploaded to the docket for this Case); —

Page 20 of 36

 

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 22 of 58

97. Needless to say, at the time of the December 8 Conference, Mr. Green had not yet been made
aware of the issues regarding the flash drive sent to Ms. Dolan from Trial Counsel;

98, During the December 8 Conference, after Mr. Green informed the Judge that Ms. Dolan’s response
to his requests to her for this information was that she did not have it, and was never provided it, see Id.
at Pg. 8, LL 12-18, Mr. Green went on to tell the judge that:

“After hearing this, | sent several letters personally to the assistant United States attorney's
office requesting | be provided with this information. And when that did not work, | began to submit
letters to the Court, asking the courts to compel the government and predecessor counsel and Ms.
Dolan to provide me with all 3500 materials and other relevant information pertaining to me and this
case. | even asked the courts to make Mr. Breslin honor his proposal back on July 25, 2019, at the
substitution hearing, in which he stated, as a courtesy to CJA, and Mrs. Dolan being housed out in Los
Angeles, his firm would still undertake to bring me the 3500 materials for further discussion with Ms.
Dolan [...] . Mr. Breslin has never done any of these things. Mrs. Dolan then responded to one or more
of my letters to the courts and/or the government requesting this information by submitting a letter of
her own to the courts stating, among other things, the materials/information that Mr. Green is
requesting, she does not have it. Nor was it in my case file when Mr. Breslin and Ms. Geller provided it
to her. So, with that said, | was troubled to hear on our last conference call Mrs. Feinstein state that she
had provided Ms. Dolan with some of the 3500 materials in'this case. | have never seen any of this
information. Neither has Mrs. Dolan provided me with any of this information or told me about being
provided with this information by the government. | have been requesting this information from
everyone involved in this case for over a year now, and like most things here, all of my requests seem to
have fell on deaf ears. No one has answered ANY of my requests here.”

id. Pg(s). 8-9 (Emphasis, interpolation, and Ellipsis Added};

99. Mr. Green went on to invite the District Court to check the legal mail logbook records at the
Institution he is housed at (MDC - Brooklyn), to prove that he previous attorney(s) are lying about
sending him this information which he seeks. See Id. at Pg{s}, 9-10; and, he then asked the District Court
to, on the record, ask the Government if they provided Mr. Green with these things, and to direct that
they do so. See Id. Pg(s). 10-11;

100. in response to Mr. Green's statements, complaints, and requests concerning the aforementioned
information, the Judge state to Mr. Green:

Page 21 of 36

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 23 of 58

THE COURT: [...]So what we're going to do now is you're going to speak with Mr. Witzel, you'll
make your complaint to him. He will tell you undoubtedly what the rules are regarding Brady, Giglio,
Rule 16, and 3500 Material, And if he deems that your requests are appropriate, i'm sure he'll bring
them to my attention.

ld. Pg(s). 15-16 (Interpolation and Ellipsis Added); and, the Judge similarly at the end of the Conference
stated to Mr. Green that:

THE COURT; You are going to meet with Mr. Witzel, you are going to tell him what you want.
He is going to meet with or discuss with Ms. Feinstein, and then we'll take it from there. That's what we
are going to do.

Id, at Pg. 19, LL 3-6;

101. Not long after the December 8 Conference, Mr. Green spoke with Mr. Witzei, over the phone; and,
-also present via the telephone conference(s) was Mr. Witzel's colleagues, Courtney Morphet, and
Jennifer Coyler;

102. They spoke over the phone on possibly two or more occasions, not long after the December 8
Conference;

103. During one of these legal conference calls, Mr. Witzei stated to Mr. Green in front of his
colleagues, that: "You know Paul (referring to the District Court Judge, the Hon. "Paul" G. Gardephe) is
not too fond of you (referring to Mr. Green);

104. Also, during one of these legal calls, Mr. Green requested that Mr. Witzel provide him with, among
other things, Trial Counsels and Ms. Dolan's Client/Case File(s) for him and this Case;

105. Moreover, Mr. Green informed Mr. Witzel, during one of these legal calls, that he had no problem
signing the Waiver Form, but that he still had yet to receive it, or the Judges November 19 Order
directing that he complete and return such, and an affidavit setting forth his IAC claims against his
previous attorneys; also, Mr. Green informed Mr. Witzel that he sent a letter to the Judge about a week
or two prior informing the Judge of this;

Page 22 of 36

 

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 24 of 58

106. On January 5, 2021, the District Court held an electronic / telephonic Conference in this matter
{hereafter the "January 5 Conference");

107, When the Conference begins, the Judge, after briefly discussing the history of the Case, states:

THE COURT: ...1 issued an order on November 19, 2020, directing Mr. Green to complete an
attorney-client privilege wavier form so that we could proceed with his allegations of [IAC]. Mr. Witzel,
what is the status of Mr. Green's waiver form? Has that been completed or not?

january 5 Conference Transcripts (hereafter “Jan. 5 Conf. Tr."), Pg. 3, LL 3-8 {Ellipsis and Interpolation
Added);

108. Mr. Witzel answered the Judge by stating:

MR. WITZEL: Judge ... just to be clear, we were appointed as shadow counsel ... fand] Mr. Green
-- and he can speak for himself, to, but simply his position is that he does not want to sign that and
proceed with his ineffective assistance claims or claims of prosecutorial misconduct until he has received
all the information he has requested.

Id. at LL 9-16;

109, The Judge then proceeded by asking Mr. Green if this were true (what Mr. Witzel had just stated).
See Id. at LL 21;

440. When Mr. Green heard what Mr, Witzel was saying, he was surprised at just how inaccurate it was;
moreover, Mr. Green had just recently spoken to Mr. Witzel on the phone on a couple occasions prior to
this conference, and was sure that he was clear about his desire to sign the Waiver Form: iLe., that he
wished to sign the Waiver Form, but had still not received it;

111. Mr. Green tried to answer the Judge, by explaining to the Judge, among other things, his concerns;
i.e., that he still had not received the information he's been requesting, nor the November 19 Order, nor
the Waiver Form that accompanied that order, however, before Mr. Green could explain his position, he
was cut off by the Judge, who began to become hostile and moreover antagonistic towards him:

Page 23 of 36
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 25 of 58

THE DEFENDANT: There are many reasons why | would like to be given my case file and all of
the documents --

THE COURT: We are not going to get into that.

THE DEFENDANT: -- in this case.

THE COURT: | asked you -- sir, sir, don't interrupt me. | asked you a yes-or-no question. Is it
true that you are not prepared to sign the waiver form at this point? And while you are thinking about
that, let me tell you the consequences of that... .

Id. at Pg(s) 3-4 (Ellipsis Added);

112. Moreover, the Judge told Mr. Green that: "So, | will give you another week to complete the
privilege form and to prepare the affidavit. But if | don't receive the privilege waiver form as well as the
affidavit within a week's time, I'm going to put the matter down for sentencing.” Id, at Pg. 4, LL 21-25
(Quoting statements made by the Judge};

113. Mr. Green was taken back by the Judge's tone, demeanor, and moreover, statements, because he
did not interrupt him; so, he tried to clarify this to the Judge, along with his position regarding the
Waiver Form:

THE DEFENDANT: First and foremost, nobody interrupted you. You interrupted me, your Honor.
When | was talking just now, you asked me a question, and when | began to talk, you just cut me off.
Nobody interrupted you. And, second, my second concern is, | NEVER RECEIVED ANY WAIVER FORM AT
ALL FROM NO ONE HERE. So, HOW COULD | FILL SOMETHING OUT IF | DON'T HAVE IT? And--

THE COURT: Allright. Stop right there. Mr. Witzel, what's going on with respect to the waiver
form?

id. at Pg. S, LL 1-10 (Emphasis Added);

114. Mr. Witzel then answer the Judge by stating, inter alia, that:

Page 24 of 36

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 26 of 58

MR. WITZEL: That's a good question, your Honor. Mr. Green is saying he doesn't have it. Just
very quickly, your Honor we have had a number at least three, calls with Mr. Green, Ms. Morphet, and
myself. We have been trying to have the communication. We have also established Corrlinks and we
have had several e-mails. There has been some problems with getting material to and from Mr. Green.

Id. at LL 14-47;

115. Mr. Witzel then went on to state some of the difficulties that they have had with getting
documentation and other similar related case information to Mr. Green at the Institution, see Id. LL 18-
25; and, then getting back to the issue of the Waiver Form, Mr. Witzel states to the Judge:

“But back to your first question, | guess it is unclear. | mean, Mr. Green is saying he doesn't have
the waiver. | don't know how -- you know, we haven't seen it. We understood that had been sent to
him before we were appointed as shadow counsel.” ,

id, at Pg. 6, LL 9-13;

416, Mr. Green attempts to shed some light on the "apparent" confusion of the Judge and Mr. Witzel
regarding the Waiver Form and affidavit of facts delineating Mr. Green's IAC and other claims, and
moreover his desire to submit these things to the District Court so that the District Court can proceed
forward with addressing and remedying those claims; however, the Judge again cuts-off Mr. Green, and
grows ever more hostile and antagonistic towards him:

THE DEFENDANT: This is Mr. Green.

THE COURT: Oh, no. No, no. Stop.

THE DEFENDANT: This is Mr. Green. Nothing was ever sent to me. No waiver or nothing.
THE COURT: All right. If you continue doing this, !'M GOING TO END THE CONFERENCE.

A VOICE: (Inaudible).

Page 25 of 36

 

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 27 of 58

THE COURT: ['m not going to argue with you. LL END THE CONFERENCE. So, don't do it. ...

id, at Pg. 6, LL 16-24 (Emphasis Added};

117. Mr. Green knows that the District Court received his Dec. 4 Letter on or about December 6, 2021,
explaining to the Judge, inter alia, that he had never received the Judge's Nov. 19 Order, nor the
accompanying Waiver Form, because he sent it return receipt/certified mail (which shows that it was
received on or about December 9, 2021); however, the Judge acted as if he had no idea about Mr. Green
not having ever received it;

118. The Judge continued by asking Mr. Witzel what was going on:

«All right. Mr. Witzel, {| don't understand what you are saying, but the attorney-client privilege
waiver form is on the docket. ... | don't understand what you when you say you haven't seen it. ...”

id. Pe{s} 6-7;

119. Mr. Witzel, who had just earlier claimed that Mr. Green simply did not want to sign the Waiver
Form, now has something entirely different to say:

MR. WITZEL: No, No. | -- when I say | haven't seen it, my point is, Mr. Green is saying he hasn't
seen it, and | don't know if he has received it or not.

id. Pg. 7, LL 5-7;

120. Mr. Witzel next explains to the District Court, again, that there has been issues with getting
information to Mr. Green at the Institution where he is housed, by explaining that packages have
arrived, but they have still yet to be delivered to him. see Id. at L 11-13; and he then explains that he will
send the Waiver Form to Mr. Green personally, and make sure to do so return receipt. Id. at LL 14-17;

421. After some discussion with the Government about whether they could help ensure that Mr. Green
gets the Nov. 19 Order and Waiver Form at the Institution, the Judge states that: "until we have a waiver

Page 26 of 36

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 28 of 58

form, we can't make any progress on Mr. Green's claims until we get this waiver form signed." Id. at LL
21-23; which he again reiterates later: "Because, as | sald, we can't make any progress here on Mr.
Green's ineffective assistance claims until we get a waiver." Id. at Pg. 8, LL 9-11;

122, The Judge then states: "And everyone on the phone, OTHER THAN PERHAPS MR. GREEN,
understands that." Id. at LL 11-12;

123. Mr. Green did, however, understand this; and he was frustrated by the Judge's and Mr. Witzel's
pretentious efforts to establish otherwise--nevertheless, he kept his mouth shut, and waited for his turn
to speak to address these and other grievances;

124. in response to the fact that Mr. Green had not yet received the Waiver Form, the Judge goes on to
say to Mr. Green:

“ _. Now, you say you never got the form. | will accept that... . Once you get it, I'm directing you to
speak with Mr. Witzel about whether you are PREPARED to sign the form or not, and then we will have
another conference call and you will tell me either that you signed the form and completed the aff-idavit
or that you are unwilling to at this point.”

Id. at Pg. 8, LL 21-25 (Emphasis Added);

125. Next, the Judge explains to Mr. Green that if he tells him that he is unwilling to sign the waiver
form and to prepare the affidavit, that the Judge would proceed with sentencing, and Mr. Green would
have to raise his [AC and other claims in the context of a habeas petition. See Id at Pg. 9, LL 4-5;

126. Then, after some discussion about the scheduling of the next conference for this Case, and again
reiterating what the Judge would do if Mr. Green was unwilling to sign the Waiver Form or complete the
affidavit, see Id. at Pg(s) 9-11, the Judge asks: "Is there anything else anyone wants to say?" Id. at Pg.
14, LL5;

127. In response to the District Court's invitation, Mr. Green stated that he had something to say, see
id. at Pg. 11, LL 6; and the Judge stated: "Go ahead, Mr. Green." Id. at LL 7;

Page 27 of 36

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 29 of 58

128. Mr. Green had many concerns, and although he was lead Counsel being that he chose to proceed
Pro Se, he had been up to that point for the most part completely ignored by the Judge, who directed all
questions to Mr. Witzel, and cut-off Mr. Green every time he did try and speak; therefore, when the
Judge asked if there was anything else anyone wanted to say, Mr. Green made sure to seize the
opportunity so that he could voice his concerns about this Case, and moreover what had transpired thus
far at the conference;

129. Nevertheless, Mr. Green knew he wanted and needed to exercise his right to be heard, and knew
that he needed his concerns and its version of the facts on the record, so, he chose to speak. Id at Pg, 11
LL 5-6;

130. Mr. Green began to voice his concerns to the Judge:

THE DEFENDANT: | have serious concern{[s] here. | don’t have a problem at all with signing [the]
attorney-client waiver. | WOULD BE DELIGHTED.

Id. at Pg. 11, LL 8-10; moreover, from here, Mr. Green goes on to voice his concerns regarding, among
other things, his Client/Case File(s) and the other Case documents and similar related information that
he needs and has not received despite many requests to everyone, and, this is when the Judge again
interrupts Mr. Green while he’is in the process of exercising, among other rights, his due process right to
be heard:

THE COURT: WE ARE NOT GOING TO HEAR A SPEECH FROM YOU,
Id. at Pg. 12, LL 13-14 (Emphasis Added);

131. Mr. Green then reminds the judge that he has a right to be heard; and of the fact that the Judge is
the one who asked if "anyone else had anything to say" (paraphrasing previous comments made by the
Judge}:

THE DEFENDANT: | have a right -- | have a right to be heard here , and | feel like you arE
making -- you are trying to make me ... [address] my claims prematurely, and this is a violation of my
constitutional rights, and this is a serious issue here, so | have a right to be heard. You asked if anybody
had anything to say, | didn’t interrupt anybody, | waited prematurely, and now | would like to address

Page 28 of 36

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 30 of 58

the courts. And for some reason, ya'll are denying me access to the courts, and that's a serious violation
of my constitutional rights here.

Id. at Pa(s). 12-13 (Interpolation Added);

132. Mr. Green continues to voice his concerns to the Judge, and from there, goes on to discuss his
grievances with respect to the difficulties faced surrounding his abilities and attempts to bring forth his
post-conviction claims, and moreover, complete and return the Waiver Form and affidavit supporting
those claims:

“Now, this case has been going on for four years now. [had ... four different lawyers... So for
me to have only a week's time to review all of this information and submit and affidavit is not fair,
because it is four years' worth of stuff that | have to put in this affidavit, and Lam a pro se defendant
working in an institution that is locked down 24/7 due to the massive outbreaks here at MDC Brooklyn.”

ld, at Pg. 13, LL 13-21;

133. Mr. Green continued to speak, and it was not long before he was informed by the Deputy District
Court Clerk that the Judge had made true to his promise to refuse to hear a speech from Mr. Green by
virtue of his disconnecting the line, effectively ending the conference while Mr. Green was exercising,
among other rights, his right to be heard:

THE DEPUTY CLERK: Mr. Green, let me cut in, The Judge just disconnected. We are going to
have to go forward in February. Sorry.

id. at Pg. 16, Lt 1-3;

134, Upon hearing from the Deputy Clerk that the Judge had disconnected the line, ending the
conference, Mr. Green became very upset, confused, and frustrated--needless ta say, he was overcome
with myriad emotions;

135. Immediately following the Jan. S Conference, Mr. Green wrote a letter to the District Court Judge
to attempt to document some of his concerns that he was trying to address to the Judge when the Judge
disconnected the line; and, to inform the Judge that he objects to any and all future electronic /

Page 29 of 36

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 31 of 58

telephonic court appearances. See Letter to Judge, dated January 6, 2021 (Docket No, 932) (hereafter
the "Jan. 6 Letter"); '

136. Inthe Jan. 6 Letter Mr. Green also stated that he no longer wished to have Stand-by Counsel; and
he informed the Judge that: "Just so the record is fully clear here, no one has ever sent me the attorney-
client waiver form and / or the Judge's Order..." Quoting Jan. 6 Letter;

137. Additionally, in the Jan. 6 Letter Mr. Green informed the Judge that he still had not received,
among other things that he had been requesting for a year or more, his Client / Case File(s) from his
previous attorneys, as well as the 3500 materials and other similar related case documents and other
information. See Jan. 6 Letter; .

138. Moreover, in the Jan. 6 Letter Mr. Green expressed his frustrations with the Judge regarding the
obvious dilatory tactics being employed by everyone - the District Court, the Government, and Mr.
Green's previous attorneys - with respect to not providing Mr. Green with his Case / Client File(s) and
other relevant Case documents. See Jan. 6 Letter;

439. Furthermore, regarding the obstacles put in place to stiffen Mr. Green's efforts to bring to light and
redress the violations of his rights and the crimes that occurred here, Mr. Green informed the Judge in
the Jan. 6 Letter that Mr. Witzel had informed him about Ms. Dolan informing him (Mr. Witzel) that the
Client File that Trial Counsel sent her, on a USB Flash Drive, contained no readable data; which is a
serious problem, especially being that Ms. Dolan previously informed the District Court that she ralsed
all meritorious arguments. Something Mr. Green pointed out could not have been done if she never
reviewed the Case File and other relevant information. Moreover, Mr. Green went on to state therein
that: "It seems as though every attorney I've had on this Case is prone to misleading me and the Courts.
This has to stop." See Jan. 6 Letter; ‘

140, Mr. Green had been making verbal and written complaints to everyone involved in this Case about
not receiving his Client / Case File(s) and other information that he had been requesting; for years Mr.
Green practically has begged everyone for this information, and or for help obtaining the same, and this
includes the District Court Judge--however, no one here was any help;

141. Albert Einstein is synonymous with genius, and one of his many famous quotes rings true here, to-
wit: "A foolish faith in authority is the worst enemy of truth." Albert Einstein (1879-1955);

142. Moreover, as time went on the veil over Mr. Green's eyes, blinding him from seeing the complete
breakdown in the adversary process, because he foolishly trusted in those in charge of said process -

Page 30 of 36

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 32 of 58

began to lift more and more; and soon, he began to realize.that the gut feeling he had been having that
the Judge was bias, prejudice, and partial, was in fact because he really is; :

143. Furthermore, these subjective fears of bias on part of the Judge were starting to, as time went on,
become corroborated more and more by the objective: i.e., by the Judge's seeming reluctance to ensure
that Mr. Green is given his Client / Case File(s} and other Case documents and information he needs;
and, moreover, by the Judge's conduct, statements, actions, and moreover behaviors that took place at
the Jan. 5 Conference, coupled with Mr. Witzel's comment just days before to Mr. Green that: "Paul
(referring to the Judge") is not too fond of you (referring to Mr. Green);

144. Therefore, in light of these concerns, Mr. Green apprised the Judge in the Jan. 6 Letter of how he
felt: "... | feel as though the Court is bias; that It's trying to force me to address my claims prematurely
because the Court has already made up it's mind about whether my trial attorney's were effective:

THE COURT: ... | will say that | think both Mr. Breslin and Ms. Geller have performed admirably
throughout their entire representation of Mr, Green, both in terms of their in-court performances as
well as in their written materials. So { think that Mr. Green has been the beneficiary of excellent
representation up to now.

Transcripts of july 25, 2019 Substation Conference, Pg(s) 5-6. Jan 6. Letter (Citations to Transcripts in
Original);

145. Not long after submitting the Jan. 6 Letter to the District Court, Mr. Green caused to be sent to the
judge a letter dated January 15, 2021, titled: "Mr. Green's Written Objections to The Court's Order
Dated: November 19, 2021" (see Docket No. 934) (hereafter the "Jan. 15 Letter");

146. Inthe Jan. 15 Letter Mr. Green expressed his concerns with the issue of the District Court ruling on
Trial Counsel's post-trial Rule 29 and 33 motions, knowing that Mr. Green was not satisfied with such,
and before he and or Ms. Dolan could be given an opportunity to amend/supplement such with, among
other meritorious claims, Mr. Green's claims of ineffective assistance of counsel and government
misconduct. See Jan. 15 Letter;

147. Mr. Green wrote another letter to the Judge, this one dated January 17, 2021, titled: "Letter
Regarding Client File" (hereafter the “Jan. 17 Letter");

Page 31 of 36
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 33 of 58

148, Inthe Jan, 17 Letter, Mr. Green informed the Judge that: "Since my last court appearance in this
matter, I've received the [Waiver Form], and what appears to be the attorney Zoe Dolan's Client File for
me." Quoting Jan. 17 Letter (Interpolation Added); and, he also mentioned the issue with Trial Counsels
client fite not being on the USB Flash-Drive sent to Ms. Dolan by Trial Counsel, voicing his concerns how
no one has tried to reach out to them, to his knowledge, to obtain a working copy. See Jan. 17 Letter;

149. Moreover, Mr. Green, in the Jan. 17 Letter, asked the Judge to take heed to the fact that he still is
without this information; and he asked for everyone’s assistance in ensuring that he obtains such so that
he can adequately respond to the Court's Order(s), and moreover finish preparing his post-conviction
claims/affidavit. See Jan. 17 Letter;

450, Onor about January 26, 2021, Mr. Green caused to be sent to the District Court a "Motion for
Extension of Time", (Docket No. 940); wherein Mr. Green sought more time to respond to the District
Court's Order requiring him to submit his affidavit delineating his post-conviction claims and the signed
Waiver Form by February 9, 2021 (see Docket No. 940);

151. In the Motion for Extension of Time, Mr. Green reiterated to the District Court the fact that after
years of requests, he still was without, inter alia, Trial Counsels Case / Client File; and that he needs
these things to fully develop said claims;

152. Mr. Green also informed the Judge that in his Dec. 4 Letter that he sent to the District Court, he
apprised the District Court that the Institution where he is housed - the Metropolitan Detention Center
(MDC), in Brooklyn, New York - is on lockdown due to a Coronavirus outbreak at the Intuition; and, that
this lockdown was highly publicized, and moreover severely impedes his abilities to work on his Case,
and moreover meet the February 9 deadline, and that there is no indicating when said lockdown would
end (see Docket No. 940, Paragraph(s) 21, 24);

153. Additionally, Mr. Green discussed some of the other difficulties put in place with respect to his
abilities to work on his Case, dealing primarily with the Coronavirus restrictions, and the extremely
limited access to legal research facilities and computers at the Institution. (see Docket No. 940,
Paragraphs 25-35);

154. Moreover, Mr. Green apprised the Judge that there was currently "no paper" at the institution for
the printers, effectively preventing him from working on his Case, and moreover completing the affidavit
in response to the District Court's February 9 deadline. {See Docket No. 940, Paragraph 33};

Page 32 of 36

 

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 34 of 58

155. Therefore, Mr. Green humbly asked the District Court to please grant him an extension of time so
that he can be relieved of the prejudices discussed within the Motion for Extension of Time, so that he
can be provided with a meaningful opportunity to be heard with respect to his post-conviction claims,

and, moreover, so that he has adequate time to complete the affidavit, and sign and return the Waiver
Form, {see Docket Ne, 940);

166. Mr. Green also stated, in the Motion for Extension of Time, that: "Fo deny Mr. Green this request,
in light of the aforementioned information, would be arbitrary, and a clear abuse of discretion.” (see
Docket No. 940, Paragraph 36);

157. As previously stated, Mr. Green notified the District Court in the Jan. 17 Letter that since the Jan. 5
Conference, he "finally" received the Waiver Form; which was not received by him until on or about
January 12, 2021, nearly one and a half years after the Judge first stated - at the October 21 Sentencing
Hearing - that such would be necessary here in order for the District Court to proceed forward with
addressing Mr. Green's IAC and other post-conviction claims;

158. Moreover, when Mr. Green did finally get the Waiver Form, which had to be Notarized, signed, and
returned to the District Court by February 9, 2021, per the Judge's Order, he ran into difficulties getting
it notarized. In fact, due to Intuitional Policy, the Institution stated that it did not Notarize documents
for prisoners who are "not" sentenced--and Mr. Green has yet to be;

459. Eventually, Mr. Green was able to get someone at the Institution to stamp the form using the only
method available; which is some type of stamp used by the Bureau of Prisons, which is to some degree
similar to a Notary; and this was not able to get done until February 7, 2021; ,

160, Because of the delay in getting the Waiver Form to Mr. Green, and because of issues with
Institutional Policy regarding Notary Publics and unsentenced prisoners, Mr. Green was not able to get
the Waiver Form in the mail until February 8, 2021, a full day before it was required to be filed in the
District Court; however, because of the prisoner mail-box rule, the Waiver Form was considered timely
filed upon it being given to institutional staff for delivery;

161. On or about February 8, 2021, the Judge issued an Order (see Docket No. 945) (hereafter the "Feb.
8 Order") - misstating Mr. Green stating that: Defendant Brandon Green has informed the Court that he
"refuses" to participate in any further proceedings by telephone (Jan. 6, 2021 Def. Ltr. (Dkt. No. 932}).
As a result of the COVID-19 pandemic, in-person operations at the courthouse in this District have been
suspended, because such proceedings cannot be safely conducted... Given [Mr.] Green's "refusal" to
participate by telephone, the conference in this matter previously scheduled for February 9, 2021, is
adjourned sine die. Feb. 8 Order (Citations to Record in Original};

Page 33 of 36

 

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 35 of 58

‘162, On or about this same day, Mr. Green sent the Judge written objections, to object and moreover
clarify the Judge's misstatements in the Feb. 8 Order (hereafter the "Letter Objecting to Feb. 8 Order");

163. In the Letter Objecting to Feb. 8 Order, Mr. Green stated that he never "refused" to attend any
further telephonic hearings; but instead was "formally objecting" to any such hearings in the future
under the premises that his rights to, inter alia, due process are being violated at the telephonic
hearing(s) by virtue of the Judge disconnecting the line while Mr. Green was speaking at the Jan. 5
telephonic Status Conference. Letter Objecting to Feb. 8 Order (Quotations in Original);

164. Regarding Mr. Green's Motion for Extension of Time to comply with the District Court's February 9
deadline, Mr. Green submits that the Government did file a response, but, that he did not receive that
response until two (2) days after the Judge issued an Order denying said Motion;

165. On or about February 10, 2021, the Judge issued an Order (Docket No. 950) (hereafter the "Feb. 10
Order"}, vacating it's Nov. 19 Order, stating - incorrectly - that: "Because [Mr.] Green has not submitted
an executed waiver form and has not submitted an affidavit detailing his [IAC] claims ... this Court will
not consider [those] claims prior to sentencing." Quoting Feb. 10 Order (Ellipses and interpolation
Added};

166. Mr. Green did, however, submit the executed Waiver Form on time contrary to the Judge's
aforementioned contentions in the Feb. 10 Order; moreover, notwithstanding the fact that Mr. Green
feels as though he was rushed into prematurely filing such, Mr. Green avers that he was not able to
submit the affidavit detailing his |AC and other claims on or before the 9th of February, 2021, because of
the prejudices suffered by him that were made clear to the Judge in, among other filings, Mr. Green's
Motion for Extension of Time (e.g., the Institution was out of paper and was on iockdown);

167. Mr. Green, as a result of the Judge's Feb. 10 Order, coupled with his previous acts/displays of
antagonism, hostility, prejudice, partiality, and bias against him, to include his disconnected the line
during the Jan. 5 Conference, decided to formally move to recuse the Judge;

168. Moreover, Mr. Green needed to seek reconsideration of the Judge's Feb, 10 Order, which itself
was the product of the Judge's bias, and he therefore could not have expected to receive a fair hearing
before the Judge regarding such; moreover, Mr. Green did not feel as though the Judge would or could
rule fairly on any matters in this cause, so he decided to move to have the Judge recuse himself, and
allow for the appointment of another Judge;

Page 34 of 36

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 36 of 58

169. The Recusal Papers were filed in the District Court on or about February 26, 2021;

170. Not long after Mr. Green filed the Recusai Papers, the Judge Ordered the Government to respond,
which they did (See Docket No. 969, entered on: 03/18/2021) (Government Response Opposing Mr.
Green's Recusal Pleadings) (hereafter "Gov. Opp. to Recusal");

171. The Gov. Opp. to Recusal was clearly a bad-faith attempt by the Government to establish a
pretense for the Judge to deny Mr. Green's Recusal Papers by intentionally misstating the facts and
record, and misconstruing Mr. Green's issues and arguments raised therein; which is something Mr.
Green did an excellent job establishing in his Reply to Government's Opposition to Recusal {see Docket
No. 977) (Mr. Green's Reply to Government's Opposition to Recusal);

172. The Judge never formally answered Mr. Green's Recusal Papers; instead, Mr. Green found out
through Stand-by Counsel, the attorney Steven Witzel, during a legal conference call, that the Judge was
"not coming off this case";

173. Furthermore, on or about May 18, 2021, Mr. Green sent a document to the Judge titled: "Request
for Formal Ruling; And, Notice of Intent” (see Docket No. 994, entered: 05/20/2021} (hereafter the
"Formal Request");

174. Inthe Formal Request, Mr. Green informed the Judge that his efforts to come to some kind of
post-conviction plea agreement with the Government had proved fruitless, and, that he needed to
proceed forward accordingly in this Case; so, Mr. Green respectfully requested that the Judge formally
rule on the matter of recusal pending before the Judge, and thereafter recuse himself from the Case,
and allow for the appointment of another judge to hear the proceedings (See Formal Request);

175. Moreover, in the Formal Request, Mr. Green reminded the Judge that his sentencing hearing was

fast approaching, and he asked that the Judge stay the proceedings pending it's recusal; also, he

explained to the Judge that in the event that these things were not done, he would proceed forward

with seeking appropriate relief in the Second Circuit Court of Appeals, by way of a Stay of the District

Court Proceedings, and Mandamus Petition to review the matter of the Judge's refusal to recuse (See
Formal Request};

176. The judge has not recused himself, nor issued a Stay, and with Mr. Green's sentencing now less
than a week away, he seeks and Emergency Stay from the Second Circuit of the District Court
Proceedings, and mandamus relief to order recusal of the Judge, and reassignment of the case to

Page 35 of 36
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 37 of 58

another Judge to hear the proceedings; and/or, an order compelling the Judge to formally rule on the
Recusai Papers pending before the District Court;

SWORN DECLARATION

[, Brandon Green, DO HEREBY Swear Under Penalty of Perjury that the information contained in the
foregoing Affidavit of Facts is true and correct. Under 28 U.S.C. Section 1746.

SWORN TO and EXECUTED On this 14th Day of June 2021.

Signature: _/S/

Print: Brandon Green
CERTIFICATE OF SERVICE

|, Brandon Green, DO HEREBY Certify that a true and correct copy of the foregoing Affidavit of Facts
was delivered via U.S. Mail to the Office of the United States Attorney for the Southern District of New
York, On this 14th Day of June 2021.

Respectfully Submitted,

{S/
Brandon Green Reg. # 56400-054
Petitioner/Defendant, Pro Se
_ MDC - Brooklyn
P.O. Box 329002

Brooklyn, New York 11232

Page 36 of 36

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 38 of 58

To: Judge Paul G. Gardpege

40 Foley Square , New York, NY 10007

From: Brandon Green,

Petitioner / Defendant.

 

Dist. Ct. Case No. 16 Cr, 281, App. Ct. Case No. (Unknown/Unassigned)

PETITION FOR WRIT OF MANDAMUS

i. Introduction

Petitioner / Defendant, Brandon Green, Pro Se, hereby respectfully petitions the Second Circuit
Court of Appeals for a Writ of Mandamus, seeking review of the District Court Judge's - the Honorable
Paul G. Gardephe's (hereafter the "Judge"} - refusal to recuse himself following Mr. Green's filing of
timely and legally sufficient Affidavit(s) and Motion(s) to Recuse 1. and, for an Order directing the Judge
to recuse himself, and reassigning the case to another judge to hear and handle the District Court
proceedings. The information supporting this Petition is as follows:

li. Conclusion

The Judge abused his discretion, and violated, inter alia, Mr. Green's Constitutional Rights, and
the U.S. Code Judicial Conduct, judicial Cannons, by refusing to recuse himself; because: (1) the Judge is
actually bias, partial, and prejudice; (2) there exists an impermissible appearance of impropriety /
partiality; and (3} the Judge violated the U.S. Code Judicial Conduct, in several respects. Therefore, the
Second Circuit should issue an Order directing the Judge to recuse himself and allowing for the
appointment of another judge to hear the District Court proceedings. Furthermore, recusal here is

 

1 Docket Entry for Docket No. 955 only makes reference to the Motion to Recuse and Motion to Reconsider filed by
Mr. Green; however, along with those documents Mr. Green also filed an Affidavit of Recusal, which was also his
Affidavit of Facts In Support of, inter alia, his Motion to Recuse.

Page 1 of 12

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 39 of 58

necessary to both promote and restore public confidence in the judiciary, and moreover the criminal
justice system as whole.

iI, Some Relevant Law

1. Liberal Construction; Pro Se Pleadings

The courts are required to liberally construe pro se pleadings to raise the strongest arguments
that they suggest. See, e.B., Burgos v. Hopkins, 14 F. 3d 787 (2d Cir. 1994}.

2. Refusal to Recuse; Review; Procedural Vehicle; Mandamus

Mandamus is appropriate for appellate court review of a District Court judge's refusal to recuse.
See, e.g., In Re Kensington Int'l Ltd., 353 F. 3d 211, 219-20 (3d Cir. 2003). Moreover, a petition for a writ
of mandamus based ona District Judge's refusal to recuse himself requires that the appellate court
consider both the standard for issuance of the writ and the standard for review of the recusal decision
itself, In Re Vincent Basciano, 542 F, 3d 950 (2d Cir, 2008).

3. Refusal ta Recuse; Standard of Review; Mandamus; Abuse of Discretion

it is well settled that the exceptional remedy of mandamus will only be invoked where the
petitioner has demonstrated that its right to such relief is clear and indisputable. The district court
judge has discretion in the first instance to determine whether to disqualify himself. The appellate court
will overturn the district court's determination in that regard only if it constitutes an abuse of discretion.
The recusa! decision requires that the district court carefully weigh the policy of promoting public
confidence in the judiciary against the possibility that those questioning his impartiality might be seeking
to avold the consequences of his expected adverse decisions. In Re Vincent Basciano, 542 F. 3d 950 (2d
Cir. 2008).

4. Refusal to Recuse, Mandamus; Standard of Review; Abuse of Discretion, General Overview

In order for the appellate court to issue the writ of mandamus, the petitioner must clearly and
indisputably demonstrate that the district court abused its discretion, Absent such a showing,
mandamus will not lie. In Re Vincent Basciano, 542 F. 3d 950 (2d Cir. 2008). A district court has abused
its discretion if it has (1) based its ruling on an erroneous view of the law, {2} made a clearly erroneous
assessment of the evidence, or (3) rendered a decision that cannot be located within the range of
permissible decisions. Patrolmen's Benevolent Ass. of City of NY, Inc., The City of NY Police Dept., et al.,
589 F, 3d 94 (2d Cir. 2009).

Page 2 of 12

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 40 of 58

S Decision to Recuse; When Required; Abuse of Discretion

A judge must recuse himself in any proceeding in which his impartiality might reasonably be
questioned. In Re Vincent Basciano, 542 F. 3d 950 (2d Cir. 2008).

6. Right to Impartial Decision maker; Due Process Clause

Due process clause of Fifth Amendment entitles persons to impartial and disinterested tribunal
in both civil and criminal cases, since requirement of neutrality in adjudicative proceedings safeguards
two central concerns of procedural due process: prevention of unjustified or mistaken deprivations and
promotion of participation and dialogue by affected individuals in decision making process; since
neutrality requirement helps to guarantee that no person will be deprived of interests without
proceeding in which he has assurance that arbiter is not predisposed to find against him, stringent rule
that justice must satisfy appearance of justice must be applied, although it may sometimes bar trial by
judges who have no actual bias. Marshall v. Jerrico, Inc., (1980) 446 U.S. 238, 64 L Ed 2d 182, 100 5S. Ct.
1610, 24 BNA WH 681.

7. Recusal of Judge; Supreme Court Precedent; Due Process

The U.S. Supreme Court's precedents set farth an objective standard that requires recusal when
the likelihood of bias on part of the judge is too high to be constitutionally tolerable. Williams v.
Pennsylvania, 195 L Ed 2d 132 2016 US LEXIS 3774 (2016).

8. Due Process; Recusal of Judge; Objective Standards

Objective standards may require recusal whether or not actual bias on the part of a judge exists
or can be proved. Due process may sometimes bar trial by judges who have no actual bias and who
would do their very best to weigh the scales of justice equally between contending parties. The failure
to consider objective standards requiring recusal is not consistent with the imperative of due process.
Caperton v. A. T. Massey Coal Co., 129 §. Ct. 2252, 173 L Ed 2d 1208, 556 U.S. 868 (2009).

9, Recusal of Judge; Appearance of impropriety

A judge shall avoid impropriety and the appearance of impropriety. A test for appearance of
impropriety is whether the conduct would create in reasonable minds a perception that the judge's
ability to carry out judicial responsibilities with integrity, impartiality and competence is impaired.
Caperton v. A. T. Massey Coal Co., 129 S. Ct. 2252, 173 L Ed 2d 1208, 556 U.S. 868 (2009).

10. Recusal of Judge; Ethica! Rules

Page 3 of 12

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 41 of 58

Due process demarks only the outer boundaries of judicial disqualifications. Most questions of
recusal are addressed by more stringent and detailed ethical rules. Caperton v. A. T. Massey Coal Co.,
129 S. Ct. 2252, 173 L Ed 2d 1208, 556 U.S. 868 (2009).

iV. Statement of Relevant Facts

The relevant facts supporting this Mandamus Petition are contained within the accompanying
"Affidavit of Facts In Support of Mandamus Petition; And, Emergency Stay Request" (hereafter the
"Accompanying Affidavit"); which Mr. Green fully adopts and incorporates herein. Moreover, Mr. Green
asks those reading this Petition to, if they have not already, read the Accompanying Affidavit before
proceeding forward with further review and consideration of the same.

V. Discussion on Law and Facts

A. U.S. Code of Judicial Conduct

Although the Due Process Clause clearly requires disqualification of the District Court Judge
here, the issue of recusal in Mr. Green's Case can instead be more easily addressed using the Code of
Conduct for United States Judges, 28 U.S.C. See Caperton v. A. T. Massey Coal Co., 129 S. Ct. 2252, 173
L. Ed. 2d 1208, 556 U.S. 868 (2009) (Because Codes of Judicial Conduct provide more protection than
due process requires, most disputes over disqualification will be resolved without resort to the United
States Constitution). Therefore, Mr. Green will tailor his arguments supporting recusal primarily using
the Judicial Canons, in 28 U.S.C, U. S, Code Judicial Conduct.

Here, Mr. Green filed Affidavit(s) and Motion(s) (Docket No. 955) seeking to recuse the District
Court Judge for, inter alia, violations of several of the Judicial Canons, as well as for violating the Due
Process Clause, and 28 U.S.C. Sections 144, and 455. However, the Judge refuses to recuse himseif, and
to hear Mr. Green's ineffective assistance of counsel and other post-conviction claims prior to
sentencing; and Mr. Green's currently scheduled sentencing date is for June 17, 2021. Therefore, Mr.
Green has sought review of the Judge's refusal to recuse, in the Second Circuit, via this Mandamus
Petition; and, he's also seeking an Emergency Stay of the District Court proceedings pending this Court's
review of the same (See Emergency Stay Request (sent herewith}).

1. The January 5 Conference

The first issues supporting recusal that Mr. Green would like to discuss are the events that took
place at the January 5 Conference. Now, Mr. Green is aware that in his case there are several factors
supporting recusal, and he relies on all of them; however, the Judge's actions, statements, and
behaviors at this conference are surely some of the more clear and more egregious examples supporting
Mr. Green's contentions that the Judge is bias, partial, and prejudice, and should therefore recuse

Page 4 of 12

f
:

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 42 of 58

himself fram this Case. Therefore, Mr. Green will begin his discussion with the issues that transpired
leading up to and surrounding the January 5 Conference.

A lot had transpired in Mr. Green's Case prior to the January 5 Conference. See Accompanying
Affidavit (which discusses the relevant events leading up to the January 5 Conference}. Prior to this
Conference, Mr. Green's Case was nearing approximately five (5) years in age, and it had been over a
year since Mr. Green's initially was scheduled to be sentenced back in October of 2019; moreover, prior
to this Conference Mr. Green had four (4) different attorneys appointed and relieved from representing
him in this matter. Additionaily, for over a year prior to this Conference, Mr. Green had sought from
everyone involved in this Case necessary Case documents, which thus far had not been provided to him-
-despite Mr. Green practically begging for it. Furthermore, just prior to this Conference, at a conference
held on November 17, 2020, the District Court Judge relieved Ms. Dolan from further representing Mr.
Green, and had said that it would, upon Mr. Green's request, grant Mr. Green Pro Se status, with the
assistance of CIA Counsel as Stand-by / Shadow Counsel; however, it appears as though the Judge, for
the most part, ignored Mr. Green's Pro Se / lead counsel status, and focused his attention primarily on
Mr. Green's Stand-by Counsel, the attorney Steven Witzel. Moreover, for the most part, every time Mr.
Green tried to speak at the January 5 Conference, the Judge cut him off, and stopped him from
speaking. To make matters worse, the Judge even went so far as telling Mr. Green that he would not be
allowed to make a speech, threaten to disconnect the line, and then actually did so, effectively ending
the Conference while Mr. Green was in the process of speaking (exercising, among other rights, his
rights to, petition for redress, to access the courts, and to be heard).

Now, it is well settled that: "[a]n accused may insist upon representing [himseif]. The right to
defend is personal, and a defendant's choice in exercising that right must be honored out of that respect
for the individual which is the lifeblood of the law. The right to appear pro se exists to affirm the dignity
and autonomy of the accused, Quoting McCoy v. Louisiana, 200 L. Ed. 2d 821,594U.S.___, 138 S. Ct.
___, 2018 U.S. LEXIS 2802 (Interpolation Added). Here, however, the Judge has clearly failed to honor
Mr. Green's Pro Se status; furthermore, in doing so, the Judge has also violated several more rights of
Mr. Green's, to include his right to a fair and impartial tribunal. Moreover, such conduct and behavior
on part of the Judge is also direct violation of the U.S. Code of Conduct for United States Judges, Title 28

U.S.C,

Now, as it relates to the Code of Conduct for United States Judges, Title 28 U.S.C., Mr. Green
submits that the Judge violated the following provisions at the January 5 Conference:

a} Canon 1: An Independent and Honorable Judiciary is Indispensible to Justice in Our Society.

This Canon states that: An Independent and honorable judiciary is indispensable to justice in our
society. A judge should maintain and enforce high standards of conduct and should personally observe
those standards, so that the integrity and independence of the judiciary may be preserved. The
provisions of this Code should be construed to further that objective. 28 U.S.C., U.S. Code Judicial
Conduct, Canon 1.

Page 5 of 12
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 43 of 58

Here, the Judge has violated this Canon by failing to maintain and enforce high standards of
conduct, and moreover, for failing to personally observe high standards himself, An exampie of these
shortcomings of the Judge would be his statements to Mr. Green to the effect that the Judge would not
allow him to make a speech (THE COURT: We are not going to hear a speech from you. January 5
Conference Transcripts ("Jan. 5 Conf. Tr."} Pg. 12, Lines ("LL") 13-14); and the Judge's threatening to
disconnect the line, and then his actually doing so while Mr. Green was exercising, among other rights,
his right to proceed Pro Se, and his right to be heard. See Accompanying Affidavit, Paragraphs
("Para(s).") 106-134 (discussing the January 5 Conference, and what took place there with respect to the
Judge's disconnecting the line while Mr. Green was speaking}. Furthermore, not only was such
statements and conduct on behalf of the Judge a violation of Canon 1, but it also was done in
contravention of Canons 2 and 3, among other laws and legal provisions.

b) Canon 2: A Judge Should Avoid Impropriety and the Appearance of Impropriety in All Activities

Specifically, sub-section "(A)" of Canon 2 states: A judge should respect and comply with the law
and should act at all times in a manner that promotes public confidence in the integrity and impartiality
of the judiciary. 28 U.S.C., U. S. Code Judicial Conduct, Canon 2(A). Moreover, the "COMMENTARY"
section for Canon 2(A} states: "Actual improprieties under this standard include violations of law, court
rules, or other specific provision of this Code." Quoting Id.

c) Canon 3: A Judge Should Perform the Duties of Office Fairly, Impartially and Diligently

Canon 3 states, in pertinent part, that:

The duties of judicial office take precedence over all other activities. The judge should perform
those duties with respect for others, and should not engage in behavior that is harassing, abusive, or
biased. The judge should adhere to the following standards:

(A) Adjudicative Responsibilities

{1) A judge should be faithful to and maintain professional competence in the law....

(2) A judge should hear and decide matters assigned, unless disqualified, and should maintain order
and decorum in all judicial proceedings.

Page 6 of 12
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 44 of 58

(3) A judge should be PATIENT, DIGNIFIED, RESPECTFUL, and COURTEOUS TO LITIGANTS ..., lawyers,
and others whom the judge deals within an official capacity, and should require the same conduct by.
those subject to the judge's control, including lawyers to the extent consistent with the adversary
process.

(4) A judge SHOULD ACCORD TO EVERY PERSON WHO HAS A LEGAL INTEREST IN A PROCEEDING,
and that person's lawyer, THE FULL RIGHT TO BE HEARD ACCORDING TO LAW ....

28 U.S.C., U. S. Code Judicial Conduct, Canon 3 (A) (Emphasis and Ellipsis Added).

Moreover, the Judge's statements, actions, and conduct at the January 5 Conference - discussed
above - were a clear violation of all the aforementioned Judicial Canons. Specifically, when the Judge
told Mr. Green that he would not be allowed to give a speech, and when he threatened to disconnect
the line, and then actually did while Mr. Green was speaking, the Judge was not maintaining nor
enforcing high standards of conduct in violation of Canon 1, and was not acting in a manner that
promotes public confidence in the integrity and impartiality of the judiciary in violation of Canon 2.
Furthermore, such statements, conduct, and behavior on part of the Judge was a clear vioiation of the
Judges Adjudicative Responsibilities. See Canon 3(A). For example, when the Judge told Mr. Green that
he would not be allowed to give a speech, and then threatened to disconnect the line, and then actually
did so while Mr. Green was speaking, the Judge was not being patient nor respectful, see Canon 3(A)(3),
and he definitely did not accord to Mr. Green, who had a legal interest in the proceeding and was Pro
Se, the full right to be heard according to law. See Canon 3(A){4). This is a serious problem.

Furthermore, the Judge was clearly hostile and antagonistic towards Mr. Green at the January 5
Conference. Several times the Judge cut-off Mr. Green while he was speaking, and then turned around
and tried to make it appear as though it was Mr. Green that interrupted him. Mr, Green, however,
made sure to clarify this on the record when he explained to the Judge that he did not interrupt him, but
that it was him (the Judge) that interrupted Mr. Green. Clearly, this, coupled with the aforementioned
statements and conduct of the Judge shows that he is in fact bias, partial, and prejudice against Mr.
Green; and / or, at a very minimum, such creates an impermissible appearance of bias, prejudice, and
partiality. Accordingly, the Judge should have recused himself, and allowed for the appointment of
another judge. See Canon 3(C)(1) (A judge shall disqualify himself in a proceeding in which the judge's
impartiality might reasonably be questioned).

Additionally, besides the Judicial Canons, there several other analogous legal provisions
supporting recusal here which Mr. Green argued in his Recusal Papers, which he briefly reiterates here:
Under 28 U.S.C. Section 455(a), the disqualification of any justice, judge, or magistrate of the United
States is required in any proceeding in which a person's impartiality might reasonably be questioned;
and under 28 U.S.C. Section 455(b)(1}, such a person's disqualification is required in circumstances
where such a person has a personal bias or prejudice concerning a party... . Also, 28 U.S.C. Section 144
provides for the disqualification of a federal district judge upon a party's filing of a timely and sufficient

Page 7 of 12

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 45 of 58

affidavit that the judge has a personal bias or prejudice. See Liteky v. United States, 114 S. Ct. 1147, 127
L. £d. 2d 474, 510 US 540 (1994).

Mr. Green contends that all of the above-mentioned legal provisions warrant recusal here, and
that clearly the Judge has abused his discretion for failing to recuse. Also, there are more grounds /
reasons supporting Mr. Green's contentions that the Judge actual is, and or that there is an
impermissible appearance of, bias, prejudice, and partiality. Mr. Green will briefly discuss those below.

2. Judge's Mind Already Made Up About IAC Claims

Mr. Green submits that there were a lot of factors that contributed to his decision to move to
recuse the Judge; unfortunately, because he does not have much time to submit this Mandamus
Petition, Mr. Green cannot delve into all of these grounds at this time, so, he has decided to just briefly
discuss some of them. One of these other factors contributing to Mr. Green's decision to recuse the
Judge, and moreover something else that supports Mr. Green's contentions that the Judge is bias,
partial, and prejudice, is the comments made by the Judge at the Substitution of Counsel Hearing that
was held in this matter on July 25, 2019:

THE COURT: ... . | will say that | think both Mr. Breslin and Ms. Geller performed ADMIRABLY throughout
their entire representation of Mr. Green, both in terms of their in-court performance as well as their
written materials. So, | THINK that Mr. Green has been the BENEFICIARY OF EXCELLENT
REPRESENTATION UP TO NOW.

july 25, 2019 Substitution of Counsel Hearing Transcripts (“July 25 Sub. Csi. Tr."), Pgfs). 5-6
(Emphasis Added). Clearly the Judge has already made up his mind about whether or not Mr. Green's
Trial Counsel, the attorneys Eric R. Breslin, and Melissa S. Geller, perfumed effectively. This, however, is
a problem, and it is one that requires recusal. See Unites States v. Dreyer, 693 F. 3d 803 (9th Cir. 2012)
(where the Ninth Circuit Court of appeals ordered the case be reassigned to a different judge on remand
because of comments made by the trial judge that reflected her premature judgment). Here, the Judge
has prematurely judged the effectiveness of the level of representation Mr. Green received by his Trial
Counsel, even in fight of several complaints, both verbal and written, being made by Mr. Green.

Moreover, these statements by the Judge, especially coupled with the Judge's refusal to
previously address Mr. Green's written and verbal complaints regarding the effectiveness of his
attorneys, and especially in light of the Judge's reluctance to help Mr. Green get the Case / Client File(s),
show that he is actually bias, partial, and prejudice, and definitely create an impermissible appearance
of bias, partiality, and prejudice. Moreover, Mr. Green does not feel that he can receive a fair hearing in
front of the Judge regarding his {AC claims because of this. Accordingly, the Court of Appeals should
order the Judge to recuse himself and allow for the appointment of another judge to hear the
proceedings.

Page 8 of 12
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 46 of 58

3, Other Factors Warranting Recusal

in addition to everything already mentioned herein, Mr. Green would like to point out that
looking back at how the events in his case thus far have transpired, it is easy to see that the Judge was
partial, bias, and prejudice against him, and was never trying to give him a full and fair hearing on his
ineffective assistance of counsel and other claims. Moreover, the Judge's statements, conduct, and
behavior throughout the course of these proceedings manifests this bias, partiality, and prejudice.

For example, if the Judge really was concerned with addressing Mr. Green's iAC and other post-
conviction claims, the Judge would have ensured that Mr. Green received and signed the Waiver Forma
long time ago; in fact, the Judge could have had Mr. Green sign an attorney-client privilege waiver form
at the October 31, 2019 sentencing hearing, when the Judge first stated that such would be necessary.
Moreover, at that time, and ever since, Mr. Green has expressed to the Judge that he would be
delighted to sign the Waiver Form, informing the Judge that he maintained his innocence to ail of his
attorneys, so, he had nothing to fear and everything to gain from doing so. Moreover, Mr. Green is not
50 sure now that the Judge was even correct in stating that his [AC and other post-conviction claims
could be addressed until he submitted such. See Rudaj v. United States, 2011 U.S. Dist. LEXIS 67745, 11
Civ. 1782 {DLC) (S.D.N.Y. 2011) (discussing an opinion of the American Bar Association, the Government
argued that an attorney could ethically respond to the ineffective assistance claim WITHOUT NEED for a
waiver from his client IF HE WAS ORDERED TO DO SO BY COURT ORDER. See American Bar Association,
Standing Committee on Ethics and Professional Responsibility, Formal Opinion 10-456, July 15, 2010, at
i). Therefore, if the Judge really was all that concerned with addressing Mr. Green's IAC claims, he
could have just ordered Mr. Green's previous attorney(s) to respond, and or, there is likely other options
the Judge could have employed to hear, address, and attempt to resolve Mr. Green's grievances--
however, it does not appear as if the Judge was really all that concerned with such.

Something else supporting the lack of the Judge's concern regarding Mr. Green's allegations of
ineffective assistance of counsel is that fact that the Judge continued to allow the same attorneys who
Mr. Green was raising claims against to continue to play an active role in his Case, after they were
relieved as counsel following Mr. Green's request because of his dissatisfaction with their performance.
Specifically, at the July 25 Substitution Hearing, the Judge allowed Mr. Bresiin's firm to continue to
undertake to bring 3500 / protected discovery materials to Mr. Green at the Institution where he is
housed. This does not make much sense either, especially being that one of Mr. Green's many
complaints about Mr. Breslin and Ms. Geller was that they had not came to the institution to go over
with him this same and other information and court filings. The real reason Mr. Breslin stated to the
Court that his firm would continue te do this was not as a courtesy to Ms. Dolan, but was so that they
could continue to keep Mr. Green from seeing the very information that they had kept from him all
along, which, if they were to now show it to Mr. Green, would only support his contentions that they
were in fact ineffective. This is a serious problem, and proof of the ulterior motives of Mr. Breslin can be
seen in his statements to the Judge regarding this request, to-wit:

MR. BRESLIN: ... The existence of the protective order is going to make it sometimes difficult | think for
Ms. Dolan to be able to go over certain parts of the 3500 material with Mr. Green because she's in

Page 9 of 12

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 47 of 58

California. My firm will undertake to continue to bring the cooperator 3500 material to Mr. Green so
that he can review it for later conversations with Ms. Dolan as a courtesy to the Court and to the CJAso
that this thing DOES NOT SLIDE FURTHER.

Jan. 25 Sub. Csl. Tr. Pg. 5, LL 2-9 (Emphasis Added).

Mr. Breslin had been relieved from further representing Mr. Green, and Mr. Green does not feel
as though the Judge should have allowed this, and or, should have advised against this. Moreover, it
appears from Mr. Breslin's comment that the true purpose of doing this was to stiffen Mr. Green's
efforts to bring forth his JAC claims, and moreover, to keep a lid on all the mistakes that had been made
thus far, hence Mr. Brestin's comment: "... so that this thing DOES NOT SLIDE FURTHER", was a clear
indicator of the real intent behind doing so. Either way, with ail that took place here, this is highly
suspect, and further supports Mr. Green's contentions of the Judge's bias, and moreover the complete
breakdown in the administration of justice here.

Furthermore, another thing that stood out to Mr. Green, that raised serious questions regarding
the Judge's bias, partiality, and prejudice, was how the judge issued the hasty November 19, 2020
Order, only giving Mr. Green a few weeks to return the Waiver Form (which Mr. Green did not have),
and to submit the affidavit detailing his claims against his previous attorneys.

As Mr. Green pointed out his Accompanying Affidavit, at the November 17 Conference, where
the Judge relieved Ms. Dolan from further representing Mr. Green, and granted him Pro Se Status, the
Judge strongly cautioned Mr. Green on proceeding entirely Pro Se, and suggested to Mr. Green that he
first consult with an attorney about his |AC issues, other post-conviction issues, and his concerns with
not receiving his Client / Case File(s) and other information. So, Mr. Green, largely off the advice of the
Judge, requested the District Court appoint CJA Stand-by Counsel to assist and advise him.

At the close of the November 17 Conference, the Judge explained to Mr. Green to speak with his
new CJA Counsel, and said that the Court would set another conference for a few weeks down the road
to discuss what came about said conversation(s) with the not yet appointed CJA Counsel. However, just
two (2) days after all of this, on November 19, 2021, the Judge issued the Nov. 19 Order, only giving Mr.
Green a couple of weeks to sign and return the Waiver Form (which he did not have), and to submit his
affidavit of facts detailing his JAC and other claims. Moreover, the Judge did this knowing that Mr.
Green had not yet been appointed Stand-by Counsel, and had not yet had a chance to speak with Stand-
by Counsel about things like his [AC and other post-conviction claims, and the fact that he still was
without his Case / Client File(s} and other relevant Case documents and similar related information.
Obviously, the Judge was not all that concerned with whether Mr. Green fully understood the
consequences of the Nov. 19 Order, nor whether or nor he was even ready and able to comply with
such. This conduct on part of the Judge is completely contradictory to his comments at the November
17 Conference, where the Judge made it appear as though he was concerned about the peril Mr. Green
was in, that he was not a lawyer, and that these proceedings are complicated, requiring him to first
discuss them with a trained professional before proceeding forward. This is because the Judge did not

Page 10 of 12

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 48 of 58

want Mr, Green to complete the Waiver Form nor affidavit and was hoping he could just outright deny
Mr. Green of his attempts to bring forth said claims--which he successfully ended up doing.

A. The Collective Whole

Mr. Green submits that there are several individual factors here themselves that warrant
recusal, from the Judge's conduct, statements, and behavior at the January 5 Conference, to his
comments regarding his already judging Mr. Green's claims of ineffective assistance of counsel regarding
Mr. Breslin and Ms. Geller before ever providing Mr. Green with a formal hearing on those claims.
Moreover, all of the issues and concerns discussed by Mr. Green herein, and in the Accompanying
Affidavit, especially when taken collectively, show that the judge is bias, partial, and prejudice, and or,
at the very least, create an impermissible appearance of such. Furthermore, such conduct, statements,
and behavior on part of the Judge, especially that which took place at the January 5 Conference, was a
clear violation of Mr. Green's rights to, inter alia, due process (to an impartial tribunal), and, was done in
direct violation of the Judicial Canons, U. 5. Code Judicial Conduct, Title 28 U.S.C, It should come as no
surprise then to learn that Mr. Green does not feel as though he can get a fair hearing before this Judge,
who should have recused himself upon Mr. Green's timely and legally sufficient Recusa!l Papers
submitted in the District Court.

Vi. Relief Sought

WHEREFORE the Petitioner/Defendant, Brandon Green, Pro Se, RESPECTFULLY PRAYS that the
Second Circuit Court of Appeals, for the reasons Contained herein, and in the accompanying Emergency
Stay Request and Affidavit of Facts, will issue on Order directing the Honorable District Court Judge, Paul
G. Gardpehe, to recuse himself, and allow for the appointment of another judge to hear the
proceedings; and/or, issue an order directing the Judge to formally rule on the Recusal Papers; and/or,
issue any and all other available relief deemed appropriate for remedying these grievances of Mr.
Green, to include, but not limited to, issuing an Emergency Stay of the District Court Proceedings.

Page 11 of 12
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 49 of 58

iT IS SO PRAYED On this 13th Day of June 2021,

Respectfully Submitted,

{Sf
Brandon Green Reg. # 56400-054
Petitioner / Defendant, Pro Se
MDC - Brooklyn
P.O. Box 329002

Brooklyn, New York 11232

SWORN DECLARATION AND GOOD-FAITH CERTIFICATE

|, Brandon Green, DO HEREBY Certify under penalty of perjury the information contained in the
foregoing Mandamus Petition is submitted in Good Faith, and is moreover true and correct. 28 U.S.C,

Section 1746.
SWORN to on this 13th day of June 2021.

Signature: {S/

Print: Brandon Green

ce: Office of AUSA;

Clerk of Court, SDNY

Page 12 of 12
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 50 of 58

To: Judge Paul G. Gardpehe

40 Foley Square, New York, NY 10007

From: Brandon Green,

Petitioner / Defendant.

 

Dist. Ct. Case No. 16 Cr, 281,

App. Ct. Case No. (Unknown / Unassigned)

NOTICE OF EMERGENCY MOTION AND INTENT TO FILE

PLEASE TAKE NOTICE that the Petitioner / Defendant, Brandon Green, Pro Se, HEREBY
RESPECTFULLY submits with the Second Circuit Court of Appeals his accompanying "Emergency Stay
Request". Mr. Green is submitting this Emergency Stay Request because he is scheduled to be
sentenced in the District Court on June 17, 2021, which is less than one week away, and the District
Court Judge assigned to the case, the Honorable Paul G. Gardephe (hereafter the "Judge"), refuses to
recuse himself following Mr. Green's submission of timely and legally sufficient Affidavit(s) and
Motion(s) to recuse. Therefore, Mr. Green is seeking an Emergency Stay of the District Court
proceedings from the Second Circuit, pending this Court's review of his Petition For Writ of Mandamus -
which will be filed shortly - to seek review the Judge's refusal to recuse. However, due to difficulties
imposed on Mr. Green by virtue of his being a Pro Se defendant, who is incarcerated during a Global
Pandemic, it has and continues to not be easy for Mr. Green to draft up all of these legal pleadings
(referring to the Emergency Stay Request and Mandamus Petition); therefore, and being that there is
not much time until his sentencing, Mr. Green will be filing these Pleadings as is: Now, he is filing the
Emergency Stay Request, which accompanies this Notice; and, tomorrow, or as soon thereafter as
possible, Mr. Green will be submitting his Mandamus Petition, and Affidavit of Facts In Support of Said
Mandamus Petition, and the Emergency Stay. In the meantime, however, Mr. Green invites the Second
Circuit Judges to review this Emergency Stay Request, and, if it feels appropriate, issue any and all
available relief deemed fair and just here, and moreover necessary to remedy the egregious violations of
Mr. Green's rights which have and continue to take place in the District Court.

Page | i
Case 1:16-cr-00281-PGG Document 1067

EXECUTED On this 11th Day of June 2021.

Respectfully Submitted,

{S/
Brandon Green Reg. # 56400-054
Petitioner / Defendant, Pro Se
MDC - Brooklyn
P.O. Box 329002

Brooklyn, New York 11232

Page | 2

Filed 08/16/21 Page 51 of 58

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 52 of 58

To: Judge Paul G. Gardephe

40 Foley Square , New York, NY 10007

From: Re Brandon Green,

Petitioner/Defendant.

 

Dist. Ct. Case No. 16 Cr. 281, App. Ct. Case No. (Unknown/Unassigned)

EMERGENCY STAY REQUEST

|. introduction

Petitioner / defendant, Brandon Green, Pro Se, hereby respectfully moves the Second Circuit
Court of Appeals for Emergency Relief in the form of a Stay of the District Court proceedings pending its
review of the District Court Judge's, the Honorable Pau! G. Gardephe's (hereafter the "Judge"), refusal to
recuse himself from the above-listed Case. The grounds supporting this Motion are contained below;
and, in the accompanying Affidavit of Facts, and Mandamus Petition:

ii. Conclusion

A Stay of the District Court proceedings is warranted here because Mr. Green is likely to succeed
onthe merits of his accompanying Mandamus Petition.

(ll. Some Relevant Law

1. Liberal Construction; Pro Se Pleadings

Courts are required to interpret pro se litigants' papers liberally to raise the strongest arguments
they suggest. See, e.g., Willey Kirkpatrick, 801 F. 3d 787, 790 (2d Cir, 1994).

Page 1 of 7
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 53 of 58

2. Standard for Obtaining Stay; Court of Appeals;

The standard for obtaining a stay from the Court of Appeals is "generally the same" as the four-
factor test for obtaining a stay from a District Court. Federal Appellate Practice and Procedure ina
Nutshell (2nd Ed.) (Quoting Hilton v. Braunskill, 481 U.S. at 776) (Quotations in Original).

3, District Court Considerations; Whether to Grant Stay

In deciding whether to grant a motion to stay relief pending appeal, a district court considers
(1) whether the stay applicant has made a strong showing that he is likely to succeed on the merits; (2}
whether applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will
substantially injure the other parties interested in the proceeding; and (4) where the public interest
lies." In Re Application of Apostolos Mangouras To Conduct Discovery For Use In A Foreign Proceeding
Pursuant to 28 U.S.C. Section 1782, 2017 U.S. Dist. LEXIS 228268 (S.D.N.Y. 2017) (Quoting Nken v.
Holder, 556 U.S. 418, 426, 129 S. Ct. 1749, 173 L. Ed. 2d 550 (2009) (Quoting Hilton v. Braunskill, 481 U.
S. 770, 776, 107 S. Ct. 2113, 95 L. Ed. 2d 724 1987}}.

IV, Some Relevant Facts

The relevant facts supporting this Emergency Stay Request are contained within the
accompanying Affidavit of Facts in Support of Mandamus Petition; and, Emergency Stay Request”
(hereafter the "Accompanying Affidavit"); which Mr. Green fully adopts and incorporates herein.
Moreover, Mr. Green asks those reading this request to, if they have not already, read the
Accompanying Affidavit before proceeding forward with further review and consideration of this
Emergency Stay Request.

V. Brief Procedural History

Mr. Green filed Affidavit(s) and Motion(s) to Recuse, with accompanying papers, in the District
Court, on or about February 26, 2021 (see Docket No. 955) (hereafter the "Recusal Papers"), asking the
District Court Judge, the Honorable Paul G. Gardephe, to recuse himself. A few months later, and with
his sentencing then scheduled for June 8, 2021, Mr. Green sent a Formal Request and Notice of Intent
(see Docket No. 994) {hereafter the "Formal Request") to the District Court (filed May 20, 2021), asking
the Judge to formally rule on the Recusal Papers, and or to issue a Stay. Moreover, in the Formal
Request, Mr. Green apprised the Judge of his intent to seek, in the Court of Appeals, a Stay of the
District Court proceedings, and mandamus review of the Judge's refusal to recuse, in the event the
Judge refuses to do so. Therefore, since Mr. Green's sentencing, which is now scheduled for June 17,
2021, is less than a week away, and the Judge has not recused himself, and has stated that he will not do
so, Mr. Green now seeks this Emergency Stay, and review of the Judge's refusal.

Page 2 of 7
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 54 of 58

V. A Discussion on The Relevant Law and Facts

A. Stay of District Court Proceedings

The standard for obtaining a Stay from the Court of Appeals is "generally the same" as the four-
factor test for obtaining a stay from a district court. Federal Appellate Practice and Procedure inA
Nutshell (2nd Ed.) (Quoting Hilton v. Braunskill, 481 U.S. 776 (Quotations in Original). In deciding
whether to grant a motion to stay relief pending appeal, a district court considers "'(1} whether a stay
applicant has made a strong showing that he is likely to succeed on the merits; (2) whether the applicant
will be irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure the
other parties interested in the proceeding; (4) where the public interest lies." In Re Application of
Apostolos Mangouras To Conduct Discovery For Use In A Foreign Proceeding Pursuant to 28 U.S.C.
Section 1782, 2017 U.S. Dist. LEXIS 228268 (5.D.N.Y. 2017) (Quoting Nken v. Holder, 556 U.S, 418, 426,
129 S. Ct, 1749, 173 L. Ed. 2d 550 (2009) (Quoting Hilton v. Braunskill, 481 U.S. 770, 776, 107 S. Ct, 2113,
95 L. Ed. 2d 724 1987)).

1. Likelihood of Success on the Merits

The issue(s) being reviewed by the Appellate Court here is the District Court Judge's refusal to
recuse himself following Mr. Green's submission to the Judge of timely and legally sufficient Affidavit(s)
and Motion(s) to Recuse (see Docket No(s). 955, 956, 963,956-960} (hereafter collectively referred to as
the "Recusal Papers", unless otherwise individually referenced}. in reviewing such a refusal to recuse,
the Second Circuit employs an abuse of discretion standard. See In Re Vincent Basciane, 542 F, 3d 956
(2d Cir. 2008). Moreover, it’s quite evident here, from review of the accompanying Mandamus Petition
and Affidavit of Facts, and the record of the District Court proceedings, that the Judge abused his
discretion by refusing to recuse himself under several different legal provisions--from the U.S. Code of
Judicial Conduct, to 28 U.S.C. Section(s) 144, and 455, and, even for violating Mr. Green's constitutional
rights to, inter alia, an impartial tribunal, see, generally, U.S. Const. Amend. 5, Due Process Clause.
Additionally, there also exists here an impermissible appearance of bias, prejudice, and partiality on
behalf of the Judge against Mr. Green, due to several different individual incidents that occurred in and
throughout the District Court Proceedings; and, moreover, a fortiori, these individual incidents taken
collectively make it appear as though the Judge is in fact bias, partial, and prejudice against Mr. Green.
An example of such incident{s) would be the conduct, statements, and moreover behavior of the Judge
that took place at the January 5 Conference (see the Accompanying Affidavit of Facts for more details on
this, and/or, check out Mr. Green's Recusal Papers, and or the record/transcripts of the January 5, 2021
Status Conference held in this matter). Accordingly, Mr. Green's Mandamus Petition is meritorious, and
therefore, a Stay should issue here.

2, trreparabie Injury

Page 3 of 7

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 55 of 58

Black's Law Dictionary (Fifth Pocket Ed.), defines "irreparable" as: "Incapable of being rectified,
restored, remedied, cured, regained, or repaired; that cannot be made right or goed.” Id. at 429; and,
"injury" as: "1. The violation of another's legal right, for which the law provides a remedy; a wrong or
injustice. 2. Any harm or damage." Id. at Pg. 405. “Harm” is defined as: "Injury, loss, damage; material
or tangible detriment.: Id. at Pg. 369. Moreover, Mr. Green argues that if a stay of the District Court
proceedings is not ordered immediately, and the District Court Judge is allowed to stay on his case, Mr.
Green will be irreparably harmed because the Judge refuses to hear Mr. Green's ineffective assistance of
counsel and other claims prior to sentencing; consequently, Mr. Green will be illegally sentenced,
because his convictions were obtained in direct violation of the U.S. Constitution. Furthermore, the
Judge refuses to hear Mr. Green's IAC and other claims prior to sentencing; and, Mr. Green seeks review
of said refusal by an impartial tribunal. These issues must be addressed; and, when they are, they will
show that Mr. Green's conviction(s) were obtained illegally. Accordingly, any sentence the Judge gives
Mr. Green will be an illegal one, and will cause him to have to serve more time in prison, when he
otherwise should not be in here: Every day Mr. Green spends incarcerated is another day wrongfully
spent imprisoned, which he can "never" get back, Therefore, Mr, Green has and continues to suffer
irreparable harm / and injuries so long as these District Court proceedings are not Stayed; whereas, if a
Stay was issued, the Appellate Court would grant Mr. Green's accompanying meritorious Mandamus
Petition, and would order the Case reassigned to another Judge, who would then hear Mr. Green's post-
conviction claims--and, if that were done, it would be discovered that Mr. Green's conviction cannot
stand, and that he should be ordered immediately released from custody due to the egregious violations
of his most basic rights, which took place in the District Court.

3. Substantial Injury to Other Parties

The other party to the District Court proceedings is the Government (the United States of
America); and they are not going to suffer any substantial injury at all as a result of the Appellate Court
staying the District Court proceedings. In fact, the Government would suffer more if the District Court
proceedings are not stayed, because it will only prolong addressing the issues surrounding the violations
of Mr. Green's constitutional rights, which it has an affirmative duty to also protect and defend.

4, Public Interest

The interests of the public lie with ensuring that, inter alia, the Court's and moreover
Government are operating within the bounds of the law; as well as the defense attorneys (especially
those appointed under the Criminal Justice Act (CJA) (which is the modern civil rights act)}. Moreover, if
these individuals are not performing their jobs within the bounds of the law, the public has a right to
know. In fact, if the things that Mr. Green are saying took place in and throughout his Case are true, and
he avers that they are, then the Government and Courts have an affirmative obligation to the public, as
well as to Mr. Green, to address and remedy these injustices--and this involves the Second Circuit
issuing a Stay of the District Court Proceedings pending its review of the accompanying meritorious
Mandamus Petition. Furthermore, Mr. Green will not be able to receive a fair hearing on, inter alia, his
claims of ineffective assistance of counsel and government misconduct until another judge is assigned to
this Case; a judge that is not partial. Therefore, the public interest, as well as the interest of justice, will

Page 4 of 7

 
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 56 of 58

be best served by the Court of Appeals Staying the District Court Proceedings pending its review of Mr.
Green's accompanying meritorious Mandamus Petition; so that the Appellate Court can then issue an
Order recusing the Judge, and allowing for the appointment of another judge to hear the proceedings.
Once that is done, Mr. Green will be able to then move on to addressing his post-conviction [AC and
other claims, which will bring to light the egregious violations of his rights that have and continue to
take place here. Not only is this best for Mr. Green, but this would be best for the public as well, for the
aforementioned and other obvious reasons.

Furthermore, Mr. Green submits that he has two online petitions, one asking for supporters of
his request for a new trial, and the other asking for supporters of his request for a new judge. In fact,
the two online petitions currently have about 1,500 - 2,000 signatures from supporters. All these
individuals signed Mr. Green's petitions and support his request that a new trial and a new judge are
warranted here. Moreover, Mr. Green submits that the signatures of these individuals support his
contentions that the public interest lies with Staying the District Court proceedings, so all his underlying
issues can be addressed, to include the issue of recusal being presented in the accompanying
meritorious Mandamus Petition. Additionally, Mr. Green submits that there are in fact members of the
"Public" standing outside this very Courthouse (referring to the Second Circuit), who are all
demanding/asking that something be done here. These Public supporters of Mr. Green's cause will be
outside ef the Second Circuit June Sth, 10th, and 11th, at least. These members of the Public refuse to
stand by and do nothing while this metaphorical knee is being placed to the back of Mr. Green's neck, by
virtue of his wrongful convictions, and violations of his rights that have and continue to take place in the
District Court. Clearly, the Public interest now, more than ever, is in addressing the systemic violations
of Mr. Green's rights that have taken place in the District Court; which includes the Judge's refusal to
recuse. Accordingly, an emergency temporary stay of the District Court proceedings should be issued
pending the Second Circuit's review of Mr. Green's accompanying meritorious Mandamus Petition. See
in Re Dov Shellef, 09-1183-op (2d Cir. Mar 24, 2009) (where this Court temporarily issued an emergency
stay pending mandamus review).

VI. Relief Sought

WHEREFORE the Petitioner / defendant, Brandon Green, Pro Se, respectfully moves the Second
Circuit Court of Appeals for an Immediate / Emergency Stay of the District Court Proceedings, pending
the Second Circuit's review of Mr. Green’ s accompanying meritorious Mandamus Petition.

Page 5 of 7
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 57 of 58

EXECUTED On this 11th day of June 2021.

Respectfully Submitted,

/S/
Brandon Green Reg. # 56400-054

Petitioner / Defendant, Pro Se

CERTIFICATE OF GOOD-FAITH; AND, SWORN DECLARATION

|, Brandon Green, HEREBY CERTIFY that the foregoing Emergency Stay Request has been submitted
in good faith; and, | swear under PENALTY OF PERJURY that the information contained in same is true

and correct.

CERTIFIED and SWORN TO On this 11th day of June 2021.

Signature: {Sf

Print: Brandon Green

Page 6 of 7
Case 1:16-cr-00281-PGG Document 1067 Filed 08/16/21 Page 58 of 58

CERTIFICATE OF SERVICE

[, Brandon Green, DO HEREBY CERTIFY that a true and correct copy of the foregoing Emergency
Stay Request was given to institutional staff at MDC for delivery, via U.S. Institutional Legal Mail, to: The
Office of the United States Attorney, Southern District of New York, One St. Andrews Plaza, New York,
New York 10007-1703.

MAILED On this 11th day of June 2021.

Respectfully Submitted,

{Sf
Brandon Green Reg. # 56400-054
MDC - Brooklyn
P, O. Box 329002

Brooklyn, New York 11232

Page 7 of 7
